EXHIBIT 10.24

CREDIT AGREEMENT*

dated as of May 1, 2001

among

WILLIS LEASE FINANCE CORPORATION,

as Borrower

and

CERTAIN BANKING INSTITUTIONS NAMED HEREIN

with

NATIONAL CITY BANK,

as Administrative Agent,

FORTIS BANK [NEDERLAND] N.V.,

as Structuring Agent

and

FORTIS BANK [NEDERLAND] N.V.,

as Security Agent

 

--------------------------------------------------------------------------------

             *           Portions of the material in this Exhibit have been
redacted pursuant to a request for confidential treatment, and the redacted
material has been filed seperately with the Securities and Exchenge Commission
(the "Commission").  An asterix has been placed in the precise places in this
Agreement where we have redacted information, and the asterix is keyed to a
legend which states that the material has been omitted pursuant to a request for
confidential treatment.

TABLE OF CONTENTS

SECTION 1.     CERTAIN DEFINITIONS     1.1 Definitions     1.2 Accounting Terms
    1.3 Construction     SECTION 2.     THE CREDIT     2.1 The Revolving Loans  
(a) Revolving Loans; Revolving Loan Commitment   (b) Interest Rate Options   (c)
Maximum Loans Outstanding   (d) Minimum Loan Amount   (e) Prepayment and
Reborrowing   (f) Revolving Loan Commitment Percentages   (g) Several
Obligations       2.2 The Revolving Credit Notes     2.3 [Reserved]     2.4
Funding Procedures   (a) Request for Advance   (b) Actions by the Administrative
Agent   (c) Availability of Funds   (d) Funding Assumptions   (e) Proceeds of
Loan Being Repaid       2.5 Facility Fee; Extension Fee     2.6 Reduction or
Termination of Revolving Loan Commitments   (a) Voluntary   (b) Revolving Loan
Commitment Termination       2.7 Mandatory Prepayments     2.8 [Reserved]    
2.9 Payment of Additional Amount     2.10 Interest   (a) Base Rate Loans   (b)
LIBO Rate Loans

 

  (c) Conversion to Base Rate   (d) Renewals and Conversions   (e) Interim
Payments At Base Rate   (f) Reinstatements     2.11 Voluntary Prepayments   (a)
Base Rate Loans   (b) LIBO Rate Loans     2.12 Payments   (a) Accrued Interest  
(b) Form of Payments, Application of Payments, Payment Administration, Etc.  
(c) Demand Deposit Account   (d) Net Payments   (e) Commitment Fee     2.13
Change in Circumstances, Yield Protection   (a) Certain Regulatory Changes   (b)
Capital Adequacy   (c) Ability to Determine LIBO Rate   (d) Yield Protection  
(e) [Reserved]   (f) Notice of Events     2.14 Illegality     2.15 Discretion of
each Bank as to Manner of Funding     2.16 Appraisals     SECTION 3.    
REPRESENTATIONS AND WARRANTIES   3.1 Organization, Standing     3.2 Corporate
Authority, Validity, Etc     3.3 Validity of Loan Documents     3.4 Litigation  
  3.5 ERISA     3.6 Financial Statements     3.7 No Material Adverse Change

 

3.8 Not in Default, Judgments, Etc     3.9 Taxes     3.10 Permits, Licenses, Etc
    3.11 No Materially Adverse Contracts, Etc     3.12 Compliance with Laws, Etc
  (a) Compliance Generally   (b) Hazardous Wastes, Substances and Petroleum
Products       3.13 Solvency     3.14 Subsidiaries, Etc     3.15 Title to
Properties, Leases     3.16 Public Utility Holding Company; Investment Company  
  3.17 Margin Stock     3.18 Use of Proceeds     3.19 Depreciation Policies    
3.20 Disclosure Generally     SECTION 4.     CONDITIONS PRECEDENT     4.1 All
Loans   (a) Request For Advance   (b) Asset Base Certificate   (c) Guaranty  
(d) Additional Documents   (e) Covenants; Representations   (f) Defaults   (g)
Material Adverse Change   (h) Owner Trustee Documents       4.2 Conditions to
Effectiveness of the Agreement   (a) Articles, Bylaws   (b) Evidence of
Authorization   (c) Legal Opinions   (d) Incumbency   (e) Notes

 

  (f) Documents   (g) Consents   (h) Other Agreements   (i) Security Interest  
(j) Appraisals   (k) Financial Statements   (l) Litigation   (m) [Reserved]  
(n) Fees   (o) Fees, Expenses   (p) Lien Searches   (q) Other Documents and
Information   (r) Existing Facility   (s) Final Date for Effectiveness      
SECTION 5.     AFFIRMATIVE COVENANTS   5.1 Financial Statements and Reports  
(a) Annual Statements   (b) Quarterly Statements   (c) No Default   (d) ERISA  
(e) Material Changes   (f) Other Information   (g) Asset Base Certificates;
Monthly Lease Report   (h) Monthly Lease Portfolio and Receivables Report   (i)
Maintenance of Current Depreciation Policies       5.2 Corporate Existence    
5.3 ERISA     5.4 Compliance with Regulations     5.5 Conduct of Business;
Permits and Approvals, Compliance with Laws     5.6 Maintenance of Properties  
  5.7 Maintenance of Insurance     5.8 Payment of Taxes, Etc     5.9 Notice of
Events     5.10 Inspection Rights

 

5.11 Generally Accepted Accounting Principles     5.12 Compliance with Material
Contracts     5.13 Use of Proceeds     5.14 Further Assurances     5.15
Restricted Subsidiaries     5.16 Placards     5.17 Certain Subsidiaries    
SECTION 6.     NEGATIVE COVENANTS   6.1 Consolidation and Merger     6.2 Liens  
  6.3 Guarantees     6.4 Margin Stock     6.5 Acquisitions and Investments    
6.6 Transfer of Assets; Nature of Business     6.7 Accounting Change     6.8
Transactions with Affiliates of the Borrower     6.9 Indebtedness     6.10
Restricted Payments     6.11 Restriction on Amendment of this Agreement     6.12
Investments in Unrestricted Subsidiaries     6.13 No Adverse Selection    
SECTION 7.     FINANCIAL COVENANTS   7.1 No Losses

 

7.2 Minimum Tangible Net Worth     7.3 Leverage Ratio     7.4 Adjusted Total
Debt to Adjusted Tangible Net Worth     7.5 Minimum Interest Coverage Ratio    
7.6 Asset Base     SECTION 8.     DEFAULT   8.1 Events of Default   (a) Payments
  (b) Covenants   (c) Representations, Warranties   (d) Bankruptcy   (e) Certain
Other Defaults   (f) Judgments   (g) Attachments   (h) Change in Control of the
Borrower   (i) Security Interests   (j) WLFC Funding Facility      
SECTION 9.     COLLATERAL   9.1 Collateral     9.2 Security Documents     9.3
Release of Collateral     SECTION 10.     THE AGENTS   10.1 Appointment and
Authorization     10.2 Duties and Obligations     10.3 The Agents as Banks    
10.4 Independent Credit Decisions     10.5 Indemnification     10.6 Successor
Agents

 

10.7 Allocations Made By the Administrative Agent     SECTION 11.    
MISCELLANEOUS   11.1 Waiver     11.2 Amendments     11.3 GOVERNING LAW     11.4
Participations and Assignments     11.5 Captions     11.6 Notices     11.7
Sharing of Collections, Proceeds and Set-Offs: Application of Payments     11.8
Expenses; Indemnification     11.9 Survival of Warranties and Certain Agreements
    11.10 Severability     11.11 Banks’ Obligations Several; Independent Nature
of Banks’ Rights     11.12 No Fiduciary Relationship     11.13 CONSENT TO
JURISDICTION AND SERVICE OF PROCESS     11.14 WAIVER OF JURY TRIAL     11.15
Counterparts; Effectiveness     11.16 Use of Defined Terms     11.17 Offsets    
11.18 Entire Agreement     11.19 Confidentiality

 

Exhibit A – Revolving Loan Commitments Exhibit B – Applicable Margin; Commitment
Fee Exhibit C – Form of Revolving Credit Note Exhibit D – Form of Mortgage
Exhibit E – Form of Asset Base Certificate Exhibit F – Form of Security
Agreement Exhibit G – Form of Compliance Certificate Exhibit H – Depreciation
Policies Exhibit I – Form of Owner Trustee Mortgage Exhibit J – Form of
Subsidiary Guaranty Exhibit K – Form of Trust Agreement Exhibit L – Form of
Beneficial Interest Pledge Agreement Exhibit M – Form of Owner Trustee Guarantee
Exhibit N – Form of  Share Pledge Agreement Exhibit O – Form of WLFC (Ireland)
Security Agreement Exhibit P – Form of Consent and Intercreditor Agreement      
Schedule 1 – Disclosure Schedule Schedule 2 – Excepted Collateral Schedule 3 –
Existing Leases in Nonrecognition of Rights Jurisdictions Schedule 4 – List of
Permissible Airlines of Nonrecognition of Rights Jurisdictions Schedule 5 –
Geographic Limitations Schedule 6 – Existing Engines, Equipment and Leases

             *           This redacted material has been omitted pursuant to a
request for confidential treatment, and the material has been filed separately
with the Commission.

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 1, 2001 (this “Agreement”), is entered
into by and among WILLIS LEASE FINANCE CORPORATION, a Delaware corporation
(successor by merger to Willis Lease Finance Corporation, a California
corporation) (“Willis” or the “Borrower”), the banking institutions signatories
hereto and named in Exhibit A attached hereto and such other institutions that
hereafter become a “Bank” pursuant to Section 11.4 hereof (collectively the
“Banks” and individually a “Bank”), NATIONAL CITY BANK, as Administrative Agent
for the Banks under this Agreement (“Administrative Agent,” which shall mean in
its capacity as administrative agent unless specifically stated otherwise),
FORTIS BANK [NEDERLAND] N.V. (“Fortis”), as Structuring Agent (the “Structuring
Agent”), and FORTIS BANK [NEDERLAND] N.V., as Security Agent (the “Security
Agent”).  The Administrative Agent, the Structuring Agent and the Security Agent
are sometimes hereinafter referred to collectively as the “Agents”, and
individually as an “Agent.”

PRELIMINARY STATEMENT

WHEREAS, the Borrower desires to have available to it a revolving credit
facility (the “Credit Facility”) which will be used for the purchase or
refinance of Engines and Equipment (defined below), the majority of which will
be held for sale or for lease to unaffiliated persons and for working capital
and general corporate purposes.

WHEREAS, the Banks are willing to establish such Credit Facility and make loans
to the Borrower under the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and promises hereinafter set
forth and intending to be legally bound hereby, the parties hereto agree as
follows:

SECTION 1.

CERTAIN DEFINITIONS

1.1        Definitions

             “Acceptable Manufacturer” shall mean CFM International, General
Electric, Pratt & Whitney, Rolls Royce, and International Aero Engines.

             “Adjusted Tangible Net Worth” shall mean Tangible Net Worth of the
Willis Companies, less any stockholder’s equity in any Unrestricted Subsidiaries
where the Debt of such Unrestricted Subsidiary is nonrecourse to the Borrower.

             “Adjusted Total Debt” shall mean all Debt of the Willis Companies,
less any Debt to the extent such Debt is nonrecourse to the Borrower.

             “Administrative Agent” shall have the meaning set forth in the
Preamble to this Agreement, and shall also mean and include any successor
Administrative Agent appointed pursuant to Section 10.6 hereto.

             “Affiliate” shall mean, with respect to any Person, any other
Person:  (i) which directly or indirectly controls, or is controlled by, or is
under common control with such Person; (ii) which directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person; or (iii) ten percent (10%) or more of whose voting stock
is directly or indirectly beneficially owned or held by such Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

             “Aggregate Revolving Loan Commitment” shall have the meaning set
forth in Section 2.1(a).

             “Agreement” shall mean this Credit Agreement, as amended,
supplemented, modified, replaced, substituted for or restated from time to time
and all exhibits and schedules attached hereto.

             “Applicable Margin.”  With respect to Base Rate Loans and LIBO Rate
Loans, the term “Applicable Margin” shall have the meaning set forth on
Exhibit B hereto.

             “Asset Base” shall mean the amount equal to the sum of:

             (a)         ___% of the Net Book Value of Eligible Engines which
are not Off-Lease for a period of more than 180 consecutive days; plus*

             (b)        ___% of the Net Book Value of all the Eligible Engines
which are Off-Lease for a period of more than 180 consecutive days; plus*

             (c)         ___% of the Net Book Value of the Eligible Equipment
which is not Off-Lease for a period of more than 180 consecutive days; plus*

             (d)        ___% of the Net Book Value of the Eligible Equipment
which is Off-Lease for a period of more than 180 but less than 365 consecutive
days but only to the extent the Eligible Equipment consists of (i) Stage II 
engines outfitted with hushkits, (ii) turboprop engines and (iii) Parts
Packages.*

If an Eligible Engine or an item of Eligible Equipment is subject to a Lease,
the Eligible Engine or item of Eligible Equipment will be included in the Asset
Base only if such Lease is an Eligible Lease.  The Asset Base shall also be
subject to the following concentration limits:

             (i)          No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment subject to Leases which mature within
any 12-month period (determined on a rolling 12-month basis);*

             (ii)         No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment which are Off-Lease;*

             (iii)        No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment subject to Leases to a single lessee;*

             (iv)       No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment subject to Leases to the Three Primary
Lessees;*

             (v)        No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment (other than Parts Packages) manufactured
by the same Acceptable Manufacturer and of the same make and model;*

             (vi)       No more than ___% of the Asset Base shall consist of
Eligible Equipment constituting Stage II engines not outfitted with hushkits and
turboprop engines;*

             (vii)      No more than ___% (which percentage, for the avoidance
of doubt, shall include the Eligible Equipment subject to the ___% limitation
set forth in clause (vi) above) of the Asset Base shall consist of Eligible
Equipment constituting Stage II engines and turboprop engines;*

             (viii)     No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment used on a single make and model of
narrow-body aircraft;*

             (ix)        No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment used on a single make and model of
wide-body aircraft;*

             (x)         No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment used on wide-body aircraft;*

             (xi)        No more than the lesser of (a) ___% of the Aggregate
Revolving Loan Commitment or (b) ___% of the Net Book Value of the Eligible
Engines and Eligible Equipment included in the Asset Base shall consist of
Eligible Parts Packages (based on Net Book Value); and*

             (xii)       No more than ___% of the Asset Base shall consist of
Eligible Engines and Eligible Equipment subject to Leases with lessees domiciled
or principally located in Nonrecognition of Rights Jurisdictions, provided,
however, that any concentration in excess of ___% solely due to the Leases set
forth in Schedule 3 hereto or due to the removal by the Majority Banks of a
lessee (or in the case of a Lease to WLFC (Ireland) Limited, a sublessee) listed
in Schedule 4 hereto shall be included in the Asset Base but, in no event, shall
the Borrower be entitled to include in the Asset Base additional Leases with
Lessees domiciled or principally located in Nonrecognition of Rights
Jurisdictions during any period in which this proviso shall be applicable; and*

             (xiii)      No more than the percentage of the Net Book Value of
the Eligible Engines and Eligible Equipment subject to Leases included in the
Asset Base set forth in Schedule 5 attached hereto for a particular country or
geographic region shall in the aggregate be with lessees domiciled or
principally located in such countries or geographic regions.

Notwithstanding the foregoing,

(A)       If (a) any Engine, any item of Equipment or any Lease of any Engine or
any item of Equipment shall fail to constitute an “Eligible Engine” or item of
“Eligible Equipment” or “Eligible Lease,” as the case may be, or (b) the
Security Agent shall not receive a perfected, first priority security interest
in an Engine or an item of Equipment (as and to the extent contemplated in
Section 9.1) subject to Permitted Liens, the Security Agent, in its sole
discretion, may nevertheless include such Engine, such item of Equipment or
Lease in the Asset Base, provided that at no time will the aggregate amount of
the Asset Base comprised of such non-eligible Engines, non-eligible items of
Equipment, non-eligible Leases and such Engines or Equipment regarding which the
security interest is not fully perfected exceed $__________.  Promptly following
a determination by the Security Agent to include in the Asset Base such
non-eligible Engines, non-eligible items of Equipment, non-eligible Leases, or
such Engines or Equipment regarding which the security interest is not fully
perfected (which determination may be made prospectively), the Security Agent
will notify the Banks of its decision and the basis therefor and request that
the Banks either confirm or reject such determination.  If the Required Banks
confirm such determination in writing within ten days from delivery of the
notice, such Engine, item of Equipment or Lease shall be deemed to be an
“Eligible Engine,” an item of “Eligible Equipment” or an “Eligible Lease”, as
the case may be, and will no longer count towards the $__________ limit for
non-eligible Engines, items of non-eligible Equipment, non-eligible Leases and
Engines and non-eligible Equipment regarding which the security interest is not
fully perfected.  If Banks sufficient to constitute the Required Banks fail to
confirm such determination in writing within ten days from delivery of the
notice, such determination by the Security Agent will be deemed not approved by
the Required Banks, unless or until otherwise approved by the Required Banks in
writing and such Engine, item of Equipment or Lease shall continue to count
towards the $__________ limit and shall continue to be included in the Asset
Base.*

(B)        If more than ___% (determined in the aggregate) of (a) the Engines
and Equipment included in the Asset Base, and (b) the engines and equipment
subject to the WLFC Funding Facility is Off-Lease, then Stage III Engines which
have been Off-Lease for more than 12 consecutive months shall not constitute
“Eligible Engines;” and*

(C)        All of the Engines, Equipment and Leases listed on Schedule 6 shall
be deemed to constitute Eligible Engines, Eligible Equipment or Eligible Leases
and shall be deemed to meet the Eligibility Criteria.

             “Asset Base Certificate” shall mean a certificate in substantially
the form attached hereto as Exhibit E hereto which shall be signed by the chief
financial officer, chief administrative officer or chief executive officer of
the Borrower.

             “Base Rate” shall mean the higher of (x) the Prime Rate, and
(y) the Federal Funds Rate plus _____ per annum.  Any change in such interest
rate shall be effective on the date of such change.*

             “Base Rate Loan” shall mean a Loan, or any portion thereof, made at
the Base Rate plus the Applicable Margin pursuant to a Request for Advance made
under Section 2.4 herein or as otherwise provided in Section 2.10 or in any
other provision hereof or in any other Loan Document.

             “Beneficial Interest” shall mean a beneficial interest in a trust
which owns one or more Engines or items of Equipment.

             “Beneficial Interest Pledge Agreement” shall mean a Beneficial
Interest Pledge and Security Agreement substantially in form and substance
attached hereto as Exhibit L.

             “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks in Rotterdam, The Netherlands, San
Francisco, California, U.S.A. or Cleveland, Ohio, U.S.A. are authorized or
required to close under the laws of either The Netherlands, the State of
California, or the State of Ohio and, if the applicable day relates to a LIBO
Rate Loan, or notice with respect to a LIBO Rate Loan, a day on which dealings
in Dollar deposits are also carried on in the London interbank market and banks
are open for business in London (“London Business Day”).

             “Capitalized Lease” shall mean all lease obligations of any Person
for any property (whether real, personal or mixed) which have been or should be
capitalized on the books of the lessee in accordance with Generally Accepted
Accounting Principles.

             “Capitalized Lease Obligations” with respect to any Person, shall
mean the aggregate amount which, in accordance with GAAP, is required to be
reported as a liability on the balance sheet of such Person at such time in
respect of such Person’s interest as lessee under a Capitalized Lease.

             “Change of Control” shall mean, with respect to the Borrower, any
action occurring or set of circumstances existing that would result in any
Person or group (other than Charles F. Willis IV, his trusts, family limited
partnerships or heirs and other than any member of the SwissAir Group pursuant
to the exercise of options outstanding on the date of this Agreement)
beneficially owning (as defined in Rule 13(d)–3 promulgated under the Securities
Exchange Act of 1934, as amended), directly or indirectly, an amount of the
outstanding capital stock of the Borrower entitling such Person or group to 30%
or more of the voting power of all the outstanding capital stock of the
Borrower.  The percentage of voting power shall be determined based on the
number of votes a holder of capital stock can cast in the election of directors,
compared to the total number of votes that all shareholders can cast in such
election.

             “Closing Date” shall mean the date on which the Credit Agreement
shall become effective as determined in accordance with Section 4.2.

             “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and all rules and regulations with respect thereto in effect
from time to time.

             “Collateral” shall mean, collectively, the “Collateral” (as such
term is defined in the Security Agreement), the “Collateral” (as such term is
defined in the Beneficial Interest Pledge Agreements executed, delivered and
outstanding from time to time), “Collateral” (as such term is defined in the
Mortgage), “Collateral” (as such term is defined in the Owner Trustee Mortgages
executed, delivered and outstanding from time to time), the “Pledged Collateral”
(as such term is defined in the Master Share Pledge Agreement), and the
“Assigned Property” (as such term is defined in the WLFC (Ireland) Limited Lease
Security Assignments.

             “Commitment Fee” shall mean the commitment fee payable by the
Borrower pursuant to Section 2.12(e).

             “Compliance Certificate” shall mean a certificate in substantially
the form attached hereto as Exhibit G which shall be signed by the chief
financial officer, chief administrative officer or chief executive officer of
Borrower.

             “Consent and Intercreditor Agreement” shall mean that certain
Consent and Intercreditor Agreement among the Security Agent, the Administrative
Agent, the Borrower, First Union Securities, Inc., as deal agent, Variable
Funding Capital Corporation, as control party, First Union National Bank, as
liquidity agent, and Fortis Bank [Nederland] N.V., as control party, in the form
attached hereto as Exhibit P.

             “Contribution Agreement” shall have the meaning ascribed thereto in
the definition of “WLFC Funding Facility”, as amended, waived, restated and
supplemented from time to time.

             “Debt” shall mean, as to any Person at any time (without
duplication) and, for the Borrower, determined on a consolidated basis:  (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business which are not past due by more than ninety days
unless such trade accounts payable are being contested in good faith by
appropriate proceedings; (iv) all Capitalized Lease Obligations of such Person;
(v) all obligations of such Person under guaranties, letters of credit,
endorsements (other than for collection or deposit in the ordinary course of
business), assumptions or other contingent obligations, in respect of, or to
purchase or otherwise acquire, any obligation or indebtedness of any other
Person, or any other obligation, contingent or otherwise, of such Person
directly or indirectly protecting the holder of any obligation or indebtedness
of any other Person, contingent or otherwise, against loss (whether by
partnership arrangements, agreements to keep-well, to purchase assets, goods,
securities, or services, to take-or-pay or otherwise); (vi) all obligations of
any other Person secured by a Lien existing on property owned by such Person,
whether or not the obligations secured thereby have been assumed by such Person
or are non-recourse to the credit of such Person; (vii) all reimbursement
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments; (viii) the net present value of Operating Leases for engines,
aircraft and parts packages, using a 10% discount rate; and (ix) all obligations
with respect to deposits or maintenance reserves to the extent not supported by
cash reserved specifically therefor.

             “Debt Service” shall mean actual payments of principal on Debt and
Capitalized Lease Obligations (including any Debt or Capitalized Lease
Obligations paid from the sale of Engines or Equipment during the period), plus
interest expense incurred during the period.

             “Default Rate” on any Loan shall mean two percent (2.0%) per annum
above the interest rate then applicable to each Loan or portion thereof.

             “Dollars” shall mean the lawful currency of the United States of
America.

             “EBIT” shall mean the sum of (i) Net Income less any extraordinary
gain or loss included in the calculation thereof, plus (ii) amounts deducted for
interest expense and income taxes.

             “Eligibility Criteria” shall mean the applicable criteria set forth
below to be used to determine whether Engines, Equipment and Leases are eligible
for inclusion in the Asset Base.

             The Eligibility Criteria for Engines are as follows:  __________*

             The Eligibility Criteria for Equipment (other than Parts Packages)
are as follows:  __________*

             The Eligibility Criteria for Parts Packages are as follows: 
__________*

             The Eligibility Criteria for Leases are as follows:  __________*

             “Eligible Engines” shall mean Engines which meet all of the
Eligibility Criteria for Engines.

             “Eligible Equipment” shall mean Equipment which meets all of the
Eligibility Criteria applicable thereto.

             “Eligible Lease” shall mean a Lease of an Engine or an item of
Equipment which meets all of the Eligibility Criteria for Leases and in which
__________*

             “Eligible Parts Packages” shall mean Parts Packages which meet all
of the Eligibility Criteria for Parts Packages.

             “Engine” shall mean any Stage III engine owned by Borrower or an
Owner Trustee (acting pursuant to a Trust Agreement) designed or suitable for
use to propel an aircraft, whether or not subject to a Lease.

             “Environmental Control Statutes” shall mean each and every
applicable federal, state, county or municipal environmental statute, ordinance,
rule, regulation, order, directive or requirement, together with all successor
statutes, ordinances, rules, regulations, orders, directives or requirements, of
any Governmental Authority, including without limitation laws in any way related
to Hazardous Substances.

             “Equipment” shall mean all Stage II engines (whether or not
outfitted with hushkits), turboprop engines, and Parts Packages owned by
Borrower or an Owner Trustee (acting pursuant to a Trust Agreement), whether or
not such items are subject to a Lease.

             “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

             “ERISA Affiliate” shall mean any corporation which is a member of
the same controlled group of corporations as the Borrower within the meaning of
Section 414(b) of the Code, or any trade or business which is under common
control with the Borrower within the meaning of Section 414(c) of the Code.

             “Event of Default” shall have the meaning set forth in Section 8.1.

             “Excepted Collateral” shall have the meaning set forth in
Section 8.1(i).

             “Existing Debt” shall mean the existing Debt (excluding guarantees)
of the Borrower or any of its Restricted Subsidiaries to certain Persons
described on Schedule 1 to this Agreement.

             “Existing Lease Transactions” shall mean those Leases of any Engine
or any item of Equipment, which Leases shall, as of the Closing Date, be
included in the Asset Base.

             “Extension Fee” shall mean the extension fee payable by the
Borrower pursuant to Section 2.5.

             “Facility Fee” shall mean the facility fee payable by the Borrower
pursuant to Section 2.5.

             “Fair Market Value” shall mean with respect to an Engine or item of
Equipment, an amount as determined by an appraiser to be the amount that would
be obtained in an arm’s-length cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable time period available for marketing, adjusted to account for the
maintenance status of such Engine or item of Equipment (which shall reflect any
existing maintenance reserves).  In determining such value, it will be assumed
that (i) no value will be attributed to lease payments made under the related
Lease and (ii) no value shall be attributed to any security deposit under the
related Lease.  The appraiser shall be retained by the Security Agent and shall
be reasonably acceptable to the Borrower (with reasonable appraisal fees to be
paid by the Borrower).

             “FAR” means the Federal Aviation Regulations issued by the Federal
Aviation Administration as in effect from time to time.

             “Federal Funds Rate” shall mean the daily rate of interest
announced from time to time by the Board of Governors of the Federal Reserve
System in publication H.15 as the “Federal Funds Rate,” or if such publication
is unavailable, such rate as is available to the Administrative Agent on such
day.

             “Fiscal Quarter” shall mean a fiscal quarter of the Borrower, which
shall be any quarterly period ending on March 31, June 30, September 30 or
December 31 of any year.

             “Fiscal Year” shall mean a fiscal year of the Borrower, which shall
end on the last day of December.

             “Funding Corp. Guaranty” shall have the meaning ascribed thereto in
the definition of “WLFC Funding Facility”, as amended, waived, restated and
supplemented from time to time.

             “Generally Accepted Accounting Principles” or “GAAP” shall mean
generally accepted accounting principles as in effect from time to time in the
United States of America, consistently applied.

             “Governmental Authority” shall mean any federal, state, county or
municipal government, or any department, agency, bureau or other similar type
body obtaining authority therefrom or created pursuant to any laws, including,
without limitation, Environmental Control Statutes.

             “Guarantors” shall mean all present and future Restricted
Subsidiaries.

             “Guaranty” shall mean (i) the Subsidiary Guaranty executed by each
Guarantor, and (ii) any Subsidiary Guaranty in the form and substance attached
hereto as Exhibit J to be executed by a Guarantor.

             “Hazardous Substances” shall mean without limitation, any regulated
substance, toxic substance, hazardous substance, hazardous waste, pollution,
pollutant or contaminant, as defined or referred to in the Resource Conservation
and Recovery Act, as amended, 15 U.S.C., § 2601 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act, 33 U.S.C. § 1251 et
seq.; the federal underground storage tank law, Subtitle I of the Resource
Conservation and Recovery Act, as amended, P.L. 98–616, 42 U.S.C. § 6901 et
seq.; together with any amendments thereto, regulations promulgated thereunder
and all substitutions thereof, as well as words of similar purport or meaning
referred to in any other federal, state, county or municipal environmental
statute, ordinance, rule or regulation.

             “Indebtedness for Borrowed Money” shall mean (i) all indebtedness,
liabilities, and obligations, now existing or hereafter arising, for money
borrowed by the Borrower or its Restricted Subsidiaries, whether or not
evidenced by any note, indenture, or agreement (including, without limitation,
the Notes and any indebtedness for money borrowed from an Affiliate of the
Borrower) and (ii) all indebtedness of others for money borrowed (including
indebtedness of an Affiliate of the Borrower) with respect to which the Borrower
or its Restricted Subsidiaries have become liable by way of a guarantee or
indemnity.

             “Intangible Assets” shall mean all assets which would be classified
as intangible assets under GAAP consistently applied, including, without
limitation, goodwill (whether representing the excess of cost over book value of
assets acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, and deferred charges (including, without limitation, unamortized
debt discount and expense, organization costs, and research and development
costs).  For purposes of this definition, prepayments of taxes, license fees and
other expenses shall not be deemed Intangible Assets.

             “Interest Coverage Ratio” shall mean the ratio of EBIT of the
Willis Companies plus rent expenses of the Willis Companies to interest expense
of the Willis Companies plus rent expenses of the Willis Companies.

             “Interest Period” shall mean a period commencing on the date of a
LIBO Rate Loan or with respect to a LIBO Rate Loan being renewed, the last day
of the preceding Interest Period and ending one, two, three or six months
thereafter, as requested by the Borrower at the time of its Request for Advance;
provided also that (i) an Interest Period which would otherwise expire on a day
which is not a London Business Day shall be extended to the next succeeding
London Business Day unless such London Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding London
Business Day, (ii) any Interest Period which begins on the last London Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to the next succeeding clause, end on the last London Business
Day of a calendar month; and (iii) no Interest Period shall end later than the
Revolving Loan Termination Date.

             “Investment” in any Person shall mean, without duplication, (i) the
acquisition (whether for cash, property, services or securities or otherwise) of
capital stock, bonds, notes, debentures, partnership or other ownership
interests or other securities of such Person; (ii) any deposit with, or advance,
loan or other extension of credit to, such Person (other than any such deposit,
advance, loan or extension of credit having a term not exceeding 90 days
representing the purchase price of inventory or supplies purchased in the
ordinary course of business) or guarantee or assumption of, or other contingent
obligation with respect to, Indebtedness for Borrowed Money or other liability
of such Person (other than unsecured (except for a pledge of Shares (as defined
in the Share Pledge Agreement) and records related to such Shares of any
Unrestricted Subsidiary) guaranties of the obligations of Restricted or
Unrestricted Subsidiaries); (iii) any transfer or contribution of assets to an
Unrestricted Subsidiary to the extent that the net book value of such assets is
not paid in full at the time of transfer; and (iv) any amount that may, pursuant
to the terms of such investment, be required to be paid, deposited, advanced,
lent or extended to or guaranteed (other than the guaranties described above) or
assumed on behalf of such Person.

             “Lease” shall mean a written operating lease agreement assigned to
or entered into between Borrower or an Owner Trustee (acting pursuant to a Trust
Agreement), as lessor, and a third party (including WLFC (Ireland) Limited and
any member of the SwissAir Group) as lessee, pursuant to which Borrower or such
Owner Trustee, as applicable, leases to the third party for a fixed period of
time one or more Engines or items of Equipment.

             “Leverage Ratio” shall mean the ratio of all Debt of the Willis
Companies to their Tangible Net Worth calculated based on the most recent
financial statements furnished to the Banks in accordance herewith.

             “LIBO Rate” shall mean the arithmetic average of the rates of
interest per annum (rounded upwards, if necessary to the next 1/16 of 1%) at
which the Administrative Agent, individually, is offered deposits of United
States Dollars by leading banks in the interbank eurodollar or eurocurrency
market on or about eleven o’clock (11:00) a.m., London time, two London Business
Days prior to the commencement of the requested Interest Period in an amount
substantially equal to the outstanding principal amount of the LIBO Rate Loan
requested for a maturity of comparable duration to the Interest Period;
provided, however that if for any such period or comparable period, the
Administrative Agent is not offered deposits of United States Dollars by leading
banks as described above, the LIBO Rate in respect of such period shall mean the
rate per annum (rounded upwards, if necessary to the next 1/16 of 1%) for
deposits in United States Dollars for a period equal or comparable to such
period which appears on Page 3750 on the Dow Jones Telerate Service (the
“Telerate Page 3750”) (or such other page as may replace such Telerate Page 3750
for the purpose of displaying London interbank offered rates for United States
Dollar deposits), on or about eleven o’clock (11:00) a.m., London time, two (2)
London Business Days prior to the commencement of the requested Interest Period
in an amount substantially equal to the outstanding principal amount of the LIBO
Rate Loan requested for a maturity of comparable duration to the Interest
Period; provided further, that if for any such period or comparable period no
such rate appears on the Telerate Page 3750 (or such other page as may replace
such Telerate Page 3750 for the purpose of displaying London interbank offered
rates for United States Dollar deposits), the LIBO Rate in respect of such
period shall be the arithmetic mean, as determined by the Administrative Agent,
of the rates per annum (rounded upwards, if necessary to the next 1/16 of 1%)
appearing on the Reuters Screen “LIBO” page in respect of amounts denominated in
Dollars, on or about eleven o’clock (11:00) a.m., London time, two (2) London
Business Days prior to the commencement of the requested Interest Period in an
amount substantially equal to the outstanding principal amount of the LIBO Rate
Loan requested for a maturity of comparable duration to the Interest Period.

             “LIBO Rate Loan” shall mean a Loan bearing interest at the LIBO
Rate plus the Applicable Margin.

             “Lien” shall mean any lien, mortgage, security interest, chattel
mortgage, pledge or other encumbrance (statutory or otherwise) of any kind
securing satisfaction of an obligation, including any agreement to give any of
the foregoing, any conditional sales or other title retention agreement, any
lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction or
similar evidence of any encumbrance, whether within or outside the United States
of America.

             “Loan” or “Loans” shall mean the Revolving Loan or Loans.

             “Loan Documents” shall mean this Agreement, the Notes, the
Mortgage, the Security Agreement, each Guaranty, each Owner Trustee Mortgage,
each Owner Trustee Guarantee, each Beneficial Interest Pledge Agreement, the
Share Pledge Agreement, each WLFC (Ireland) Document, the Consent and
Intercreditor Agreement and all other documents directly related or incidental
to said documents, the Loans or the Collateral.

             “Majority Banks” shall mean the Banks holding Loans and Revolving
Loan Commitments representing more than 50% of the aggregate amount of Loans and
Revolving Loan Commitments under this Credit Facility.

             “Material Adverse Change” shall mean any event or condition which,
in the reasonable determination of the Majority Banks, would result in a
material adverse change in the financial condition, business, properties or
profits of the Borrower or which gives reasonable grounds to conclude that the
Borrower would likely not be able to perform or observe (in the normal course)
its obligations under the Loan Documents to which it is a party, including but
not limited to the Notes.

             “Material Adverse Effect” shall mean a material adverse effect on
(i) the financial condition, business, properties, or profits of the Borrower,
(ii) the ability of the Borrower to perform its obligations under this
Agreement, the Notes and the other Loan Documents, or (iii) the legality,
validity or enforceability of this Agreement or the Notes or the rights and
remedies of the holders of the Loans.

             “Monthly Lease Portfolio and Receivables Report” shall mean a
report in summary form of the status of accounts receivable in respect of all
Leases which are part of the Collateral in form and substance reasonably
satisfactory to the Administrative Agent.

             “Mortgage” shall mean the Mortgage and Security Agreement by
Borrower in favor of the Security Agent in substantially the form attached
hereto as Exhibit D, as amended and supplemented from time to time.

             “Multiemployer Plan” shall mean a multiemployer plan as defined in
ERISA Section 4001(a)(3), which covers employees of the Borrower or any ERISA
Affiliate.

             “Net Book Value” of an Engine or an item of Equipment shall be
calculated as the lesser of:  (i) the cost to Borrower of such Engine or item of
Equipment or (ii) such Engine’s or item of Equipment’s Fair Market Value.  In
any event, the Net Book Value will be reduced utilizing depreciation methods
consistent with current practice and Generally Accepted Accounting Principles.

             “Net Income” shall mean net income of the Willis Companies after
taxes, determined in accordance with GAAP.

             “Net Worth” shall mean, at any particular time, all amounts, in
conformity with GAAP, that would be included as stockholder’s equity on a
consolidated balance sheet of the Willis Companies excluding other comprehensive
income or loss resulting from the implementation of SFAS 133.

             “Nonrecognition of Rights Jurisdictions” shall mean, in connection
with each Lease involving a lessee (or, in the case of a Lease to WLFC (Ireland)
Limited, involving a sublessee) domiciled or principally located in a non-U.S.
jurisdiction, any non-U.S. jurisdiction of such domicile or location unless
(a) the Borrower shall have obtained a legal opinion in form and substance
reasonably satisfactory to the Security Agent from local counsel in such
jurisdiction (a copy of which shall have been provided to the Security Agent) to
the effect that under and in accordance with applicable local law, an aircraft
engine, upon its installation on an aircraft, should remain the property of the
Owner Trustee and not become an accession to such aircraft (thereby vesting a
superior right to title in the owner of such aircraft) or (b) the Borrower or
the applicable Owner Trustee shall have become a party to or otherwise obtained
the benefit of recognition of rights arrangements sufficient to protect its
interests as reasonably determined by the Security Agent or (c) the lessee (or,
in the case of a Lease to WLFC (Ireland) Limited, the sublessee) under such
Lease (or sublease) is a lessee (or in the case of a Lease to WLFC (Ireland)
Limited, a sublessee) listed in Schedule 4 hereto; provided, however, that a
lessee (or in the case of a Lease to WLFC (Ireland) Limited, a sublessee) may be
added or removed from Schedule 4 upon the determination of the Majority Banks
(such determination to be made in their sole discretion), with such addition or
removal to become effective for all purposes of this agreement upon written
notice to the Borrower.  Upon the removal of a lessee (or in the case of a Lease
to WLFC (Ireland) Limited, a sublessee) from Schedule 4 hereto, any existing
Lease (or sublease) with such lessee (or in the case of a Lease to WLFC
(Ireland) Limited, a sublessee) shall be applied to paragraph (xii) of the
definition of Asset Base.

             “Note” or “Notes” shall mean Revolving Credit Note or Notes.

             “Obligations” shall mean all now existing or hereafter arising
debts, obligations, covenants, and duties of payment or performance of every
kind, matured or unmatured, direct or contingent, owing, arising, due, or
payable to the Banks or the Administrative Agent or the Security Agent by the
Borrower or any Owner Trustee arising out of this Agreement or any other Loan
Document, including, without limitation, all obligations to repay principal of
and interest on the Loans and all obligations related to any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement related to the foregoing, and to pay interest, fees, costs, charges,
expenses, professional fees, and all sums chargeable to the Borrower or any
Owner Trustee or for which the Borrower or any Owner Trustee is liable as
indemnitor under the Loan Documents, whether or not evidenced by any note or
other instrument.

             “Off-Lease” shall mean, at the time of determination, not subject
to a Lease.

             “Operating Lease” shall mean, with respect to any Person, the
aggregate amount which, in accordance with GAAP, is not required to be reported
as a liability on the balance sheet of such Person at such time in respect of
such Person’s interest as lessee under an operating lease.

             “Other Indebtedness” shall mean Indebtedness for Borrowed Money
(i) with a final maturity not less than the final maturity of this Credit
Facility; (ii) with an average life no less than the remaining average life of
this Credit Facility; (iii) with terms, covenants and conditions no more
restrictive than those in this Agreement; and (iv) with respect to which the
initial advance rates on the assets financed with such Indebtedness for Borrowed
Money are not less than those under this Credit Facility.

             “Owner Trustee” shall mean Wells Fargo Bank Northwest, National
Association (formerly known as First Security Bank, National Association) or
another bank or trust company reasonably satisfactory to the Security Agent
acting as trustee under a Trust Agreement.

             “Owner Trustee Guarantee” shall mean an Owner Trustee Guaranty in
the form and substance attached hereto as Exhibit M.

             “Owner Trustee Mortgage” shall mean an Owner Trustee Mortgage and
Security Agreement substantially in the form attached hereto as Exhibit I.

             “Parts” shall mean components of an aircraft or an Engine or any
systems within an aircraft or an Engine that have either been removed from an
aircraft or an Engine or have not yet been incorporated into an aircraft or an
Engine.

             “Parts Packages” shall mean a grouping of Parts owned by Borrower
or an Owner Trustee (acting pursuant to a Trust Agreement) which are to be sold
or leased by Borrower or such Owner Trustee (acting pursuant to a Trust
Agreement) to a third party.

             “PBGC” shall mean the Pension Benefit Guaranty Corporation and any
successor thereto.

             “Pension Plan” shall mean, at any time, any Plan (including a
Multiemployer Plan), the funding requirements of which (under Section 302 of
ERISA or Section 412 of the Code) are, or at any time within the six years
immediately preceding the time in question, were in whole or in part, the
responsibility of the Borrower or any ERISA Affiliate of the Borrower.

             “Permitted Liens” shall mean (i) any Liens for current taxes,
assessments and other governmental charges not yet due and payable or being
contested in good faith by the Borrower (or by a lessee) by appropriate
proceedings and for which adequate reserves have been established by the
Borrower as reflected in the Borrower’s financial statements (or by the lessee
as reflected in such lessee’s financial statements); (ii) any mechanic’s,
materialman’s, carrier’s, warehousemen’s or similar Liens for sums not yet due
or being contested in good faith by the Borrower (or by a lessee) by appropriate
proceedings and for which adequate reserves have been established by the
Borrower as reflected in the Borrower’s financial statements (or by the lessee
as reflected in such lessee’s financial statements); (iii) easements,
rights-of-way, restrictions and other similar encumbrances on the real property
or fixtures of the Borrower incurred in the ordinary course of business which
individually or in the aggregate are not substantial in amount and which do not
in any case materially detract from the value or marketability of the property
subject thereto or interfere with the ordinary conduct of the business of the
Borrower; (iv) Liens (other than Liens imposed on any property of the Borrower
pursuant to ERISA or Section 412 of the Code) incurred or deposits made in the
ordinary course of business, including Liens in connection with workers’
compensation, unemployment insurance and other types of social security and
Liens to secure performance of tenders, statutory obligations, surety and appeal
bonds (in the case of appeal bonds such Lien shall not secure any reimbursement
or indemnity obligation in an amount greater than $2,500,000), bids, leases that
are not Capitalized Leases, performance bonds, sales contracts and other similar
obligations, in each case, not incurred in connection with the obtaining of
credit or the payment of a deferred purchase price, and which do not, in the
aggregate, result in a Material Adverse Effect;(v) Liens, if any, existing on
the Closing Date and listed in Schedule 1 hereto; (vi) Liens in favor of Fortis,
as Security Agent, in the Collateral as contemplated by this Agreement and the
other Loan Documents; (vii) the rights of a lessee or sublessee to utilize the
Collateral pursuant to the terms of a Lease; (viii) Liens securing Other
Indebtedness (but such Liens shall be limited to the assets of the Borrower
being financed with the proceeds of such Other Indebtedness); (ix) purchase
money Liens securing Debt not to exceed $500,000 in the aggregate, as permitted
under Section 6.9(c) hereof; (x) Liens against the Shares (as defined in the
Security Agreement) and records relating to such Shares of Unrestricted
Subsidiaries as contemplated by Section 6.9(i) hereof; (xi) Liens consisting
solely of U.C.C. financing statements that reflect the sale of accounts and
chattel paper by the Borrower to an Unrestricted Subsidiary; (xii) Liens arising
from the following types of liabilities of a lessee or any other operator of an
Engine or item of Equipment, so long as such liabilities are either not yet due
or are being contested in good faith through appropriate proceedings that do not
give rise to any reasonable likelihood of the sale, forfeiture or other loss of
such Engine or item of Equipment, title thereto or the Security Agent’s security
interest therein or of criminal or unindemnified civil liability on the part of
Borrower, any Bank or any Agent and with respect to which the lessee maintains
adequate reserves (in the reasonable judgment of Borrower):  (A) fees or charges
of any airport or air navigation authority, (B) judgments, or (C) salvage or
other rights of insurers; (xiii) Liens permitted in accordance with
Section 8.1(i) hereof; (xiv) Liens on “Contributed Assets” as defined in the
Contribution Agreement; and (xv) Liens evidenced by UCC financing statements
which are expressly permitted under the terms of this Credit Agreement and the
other Loan Documents.

             “Person” shall mean any individual, corporation, partnership, joint
venture, association, company, business trust or entity, or other entity of
whatever nature.

             “Plan” shall mean an employee benefit plan as defined in
Section 3(3) of ERISA, other than a Multiemployer Plan, whether formal or
informal and whether legally binding or not.

             “Potential Default” shall mean an event, condition or circumstance
that with the giving of notice or lapse of time or both would become an Event of
Default.

             “Prime Rate” shall mean, for any day, the prime commercial lending
rate of the Administrative Agent, as established from time to time at its head
office.  The “Prime Rate” is a reference rate and is not necessarily the best
rate offered by the Administrative Agent to any one of its customers.

             “Prohibited Transaction” shall mean a transaction that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 4.08 of ERISA.

             “Regulation” shall mean any statute, law, ordinance, regulation,
order or rule of any United States of America or foreign, federal, state, local
or other government or governmental body, including, without limitation, those
covering or related to banking, financial transactions, securities, public
utilities, environmental control, energy, safety, health, transportation,
bribery, record keeping, zoning, antidiscrimination, antitrust, wages and hours,
employee benefits, and price and wage control matters.

             “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as it may be amended from time to time.

             “Regulatory Change” shall mean any change after the date of this
Agreement in any Regulation (including Regulation D) or the adoption or making
after such date of any interpretations, directives or requests of or under any
Regulation (whether or not having the force of law) by any court or governmental
or monetary authority charged with the interpretation or administration thereof
applying to a class of banks including any one of the Banks but excluding any
foreign office of any Bank.

             “Release” shall mean without limitation, the presence, leaking,
leaching, pouring, emptying, discharging, spilling, using, generating,
manufacturing, refining, transporting, treating, or storing of Hazardous
Substances at, into, onto, from or about the property or the threat thereof,
regardless of whether the result of an intentional or unintentional action or
omission, and which is in violation of applicable law.

             “Reportable Event” shall mean, with respect to a Pension Plan: 
(i) Any of the events set forth in Sections 4043(b) (other than a reportable
event as to which the provision of 30 days’ notice to the PBGC is waived under
applicable regulations) or 4063(a) of ERISA or the regulations thereunder,
(ii) an event requiring the Borrower or any ERISA Affiliate to provide security
to a Pension Plan under Section 401(a)(29) of the Code and (iii) any failure by
the Borrower or any ERISA Affiliate to make payments required by Section 412(m)
of the Code.

             “Request for Advance” shall have the meaning set forth in
Section 2.4.

             “Required Banks” shall mean the Administrative Agent and the Banks
holding Loans and Revolving Loan Commitments representing at least two-thirds
(2/3) of the aggregate amount of Loans and Revolving Loan Commitments under this
Credit Facility.

             “Restricted Subsidiary” shall mean any Subsidiary, direct or
indirect, of the Borrower that is not an Unrestricted Subsidiary.  Without
limiting the foregoing, and notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, each of (i) T–4 Inc., (ii) T–7
Inc., (iii) T–8 Inc., (iv) T–10 Inc., (v) WLFC (Ireland) Limited, (vi) WLFC
Engine Pooling Company and (vii) Terandon Leasing Corporation shall constitute a
“Restricted Subsidiary.”

             “Revolving Loan” shall have the meaning set forth in Section 2.1.

             “Revolving Loan Commitment” shall have the meaning set forth in
Section 2.1.

             “Revolving Loan Commitment Percentage” shall mean with respect to
each Bank the percentage set forth in column (2) opposite its name in Exhibit A
hereto.

             “Revolving Loan Termination Date” shall have the meaning set forth
in Section 2.1.

             “Revolving Credit Note” or “Revolving Credit Notes” shall have the
meaning set forth in Section 2.2.

             “Security Agent” shall have the meaning set forth in the Preamble
to this Agreement, and shall also mean and include any successor Security Agent
appointed pursuant to Section 10.6 hereto.

             “Security Agreement” shall mean the Security Agreement between the
Borrower and the Security Agent in substantially the form attached hereto as
Exhibit F, as amended and supplemented from time to time.

             “Share Pledge Agreement” shall mean the Master Share Pledge
Agreement in substantially the form attached hereto as Exhibit N.

             “Solvent” shall mean, with respect to any Person, that the
aggregate present fair saleable value of such Person’s assets is in excess of
the total amount of its probable liabilities on its existing debts as they
become absolute and matured, such Person has not incurred debts beyond its
foreseeable ability to pay such debts as they mature, and such Person has
capital adequate to conduct the business in which it is presently engaged or in
which is about to engage.

             “Stage II” as it relates to any aircraft or engine, shall mean any
aircraft or engine which, at the time of its manufacture, was noncompliant with
the noise regulations set forth in FAR Part 36.

             “Stage III” as it relates to any aircraft or engine, shall mean any
aircraft or engine which, at the time of its manufacture, was compliant with the
noise regulations set forth in FAR Part 36.

             “Structuring Agent” shall have the meaning set forth in the
Preamble to this Agreement, and shall also mean and include any successor
Structuring Agent appointed pursuant to Section 10.6 hereto.

             “Subsidiary” shall mean a corporation or other entity the shares of
stock or other equity interests of which having ordinary voting power (other
than stock or other equity interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries or both, by the Borrower.

             “SwissAir Group” shall mean SwissAir Group, a Swiss corporation,
and its Affiliates, including without limitation (but in each case only so long
as such Person is an Affiliate of SwissAir Group), FlightTechnics, LLC,
Flightlease AG, SRT Group America, Inc., SR Technics Group, and SR Technics
Switzerland f/k/a SR Technics AG.

             “Tangible Net Worth” shall mean Net Worth minus Intangible Assets.

             “Termination Event” shall mean, with respect to a Pension Plan: 
(i) a Reportable Event, (ii) the termination of a Pension Plan, or the filing of
a notice of intent to terminate a Pension Plan, or the treatment of a Pension
Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Pension Plan under Section 4042 of
ERISA or (iv) the appointment of a trustee to administer any Pension Plan under
Section 4042 of ERISA.

             “Three Primary Lessees” shall mean the three lessees under Leases
which, at the time of determination, have leased (whether under one or more
Leases) the highest percentages, based on Net Book Value, of all Eligible
Engines and Eligible Equipment.

             “Trust Agreement” shall mean a Trust Agreement in the form and
substance attached hereto as Exhibit K, to be executed by each Owner Trustee
having the Borrower as the sole beneficiary.

             “Unfunded Pension Liabilities” shall mean, with respect to any
Pension Plan at any time, the amount determined by taking the accumulated
benefit obligation, as disclosed in accordance with Statement of Accounting
Standards No. 87, over the fair market value of Pension Plan assets.

             “Unrecognized Retiree Welfare Liability” shall mean, with respect
to any Plan that provides post-retirement benefits other than pension benefits,
the amount of the accumulated post-retirement benefit obligation, as determined
in accordance with Statement of Financial Accounting Standards No. 106, as of
the most recent valuation date.  Prior to the date such statement is applicable
to the Borrower, such amount of the obligation shall be based on an estimate
made in good faith.

             “Unrestricted Subsidiary” shall mean WLFC Funding Corporation or
any other Subsidiary of Borrower established to facilitate securitizations and
any Subsidiary of the Borrower designated as an unrestricted subsidiary by the
Borrower.  In no event shall WLFC (Ireland) Limited be designated as an
Unrestricted Subsidiary.

             “Willis Companies” shall mean the Borrower and its consolidated
Subsidiaries.

             “WLFC Funding Facility” shall mean the transactions contemplated by
(i) that certain Indenture dated as of September 1, 1997 between WLFC Funding
Corporation and the Bank of New York, as indenture trustee (the “Indenture”), as
supplemented by (ii) that certain amended and restated Supplement dated as of
February 11, 1999 (the “Supplement”), (iii) that certain Note Purchase Agreement
dated as of February 11, 1999 (the “Note Purchase Agreement”), by and among WLFC
Funding Corporation, Borrower, Variable Funding Capital Corporation, the
investors named therein, First Union Securities, Inc. (f/k/a First Union Capital
Markets Corp.), and First Union National Bank, (iv) that certain amended and
restated Contribution and Sale Agreement between WLFC Funding Corporation and
Borrower dated as of January 29, 2001 (the “Contribution Agreement”), (v) that
certain Servicing Agreement between Borrower and WLFC Funding Corporation dated
as of September 1, 1997 (the “Servicing Agreement”), (vi) that certain Third
Amended and Restated Guaranty dated as of February 7, 2001 (the “Funding Corp.
Guaranty”) made by Borrower in favor of First Union Securities, Inc. (f/k/a
First Union Capital Markets Corp.) and (vii) certain other documents and
agreements ancillary thereto; in each of cases (i), (ii), (iii), (iv), (v),
(vi), and (vii), as amended, waived, restated and supplemented from time to time
(including without limitation any such amendments, waivers, restatements and
supplements effective on or prior to the date hereof).

             “WLFC (Ireland) Documents” shall mean each Lease, sublease and all
other documents directly related or incidental to the Loans or the Collateral
entered into by WLFC (Ireland) Limited.

             “WLFC (Ireland) Limited Security Assignments” shall mean those
certain Lease Security Assignments between WLFC (Ireland) Limited, as Assignor,
and Fortis Bank [Nederland] N.V., as Security Agent.

1.2        Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with Generally Accepted Accounting
Principles consistent with those applied in the preparation of the financial
statements referred to in Section 3.6, and all financial data submitted pursuant
to this Agreement shall be prepared in accordance with such principles.

1.3        Construction.  Words and defined terms importing the plural include
the singular and visa versa.

SECTION 2.

THE CREDIT

2.1        The Revolving Loans.

             (a)         Revolving Loans; Revolving Loan Commitment.  Subject to
the terms and conditions herein set forth and in reliance upon the
representations, warranties and covenants contained herein, each Bank agrees,
severally and not jointly, to make revolving credit loans (collectively, the
“Revolving Loans” and, individually, a “Revolving Loan”) to the Borrower during
the period beginning on the Closing Date and ending on May 31, 2004 or on the
earlier date of termination in full, pursuant to Section 2.6, Section 2.7 or
Section 8.1 hereof, of the obligations of such Bank under this Section 2.1
(May 31, 2004 or such earlier date of termination or if the Revolving Loan
Commitment is renewed the anniversary date thereof being herein called the
“Revolving Loan Termination Date”) in amounts not to exceed at any time
outstanding, in the aggregate, the commitment amount set forth in column (1)
opposite the name of such Bank on Exhibit A hereto (each such amount, as the
same may be reduced pursuant to Section 2.6 hereof or increased pursuant to the
last sentence of this Section 2.1(a) being hereinafter called such Bank’s
“Revolving Loan Commitment”).  Subsequent to the execution of this Agreement and
prior to the Closing Date, a Bank may increase its Revolving Loan Commitment. 
Any such increase shall be noted in column (1) opposite the name of the relevant
Bank on Exhibit A hereto and the Banks’ Revolving Loan Commitment Percentages
shall be adjusted to reflect such increased Revolving Loan Commitment.  The
Banks’ collective commitment to make Revolving Loans under this Credit Facility
shall be the “Aggregate Revolving Loan Commitment”.  All Revolving Loans shall
be made by the Banks simultaneously and pro rata in accordance with their
respective Revolving Loan Commitments.  All Revolving Loans shall be made to the
Borrower at the office of the Administrative Agent in Cleveland, Ohio located at
1900 East Ninth Street.  The Revolving Loan Commitment may be renewed annually
at the Borrower’s request and the sole discretion of the Banks.  Notwithstanding
the foregoing, the Aggregate Revolving Loan Commitment may be increased to not
more than two hundred million Dollars ($200,000,000) within 90 days after the
Closing Date through the acceptance of (x) new Revolving Loan Commitments from
financial institutions which are not “Banks” on the Closing Date and are
acceptable to both the Borrower and the Structuring Agent and/or (y) an
increased Revolving Loan Commitment from any Bank(s) (and, in such event,
Exhibit A hereto shall be amended accordingly).

             (b)        Interest Rate Options.  Revolving Loans shall bear
interest at (i) the Base Rate plus the Applicable Margin for Revolving Loans, or
(ii) the LIBO Rate plus the Applicable Margin for Revolving Loans, provided
that, in the case of LIBO Rate Loans (a) not more than five such Loans may be
outstanding at any one time, and (b) no LIBO Rate Loan may have an Interest
Period extending beyond the Revolving Loan Termination Date.

             (c)         Maximum Loans Outstanding.  The Borrower shall not be
entitled to any new Revolving Loan if, after giving effect to such Loan, the
unpaid amount of the then- outstanding Loans would exceed the lesser of (i) the
then-current Aggregate Revolving Loan Commitment or (ii) the then-current Asset
Base as stated in the most recent Asset Base Certificate furnished to the Banks
as provided herein.

             (d)        Minimum Loan Amount.  Except for Loans which exhaust the
full remaining amount of the Aggregate Revolving Loan Commitment and conversions
which result in the conversion of all Loans subject to a particular interest
rate option, each of which may be in lesser amounts, (i) each LIBO Rate Loan
when made (and each conversion of Base Rate Loans into LIBO Rate Loans) shall be
in an amount at least equal to $3,000,000 or, if greater, then in such minimum
amount plus $100,000 multiples, and (ii) each Base Rate Loan when made (and each
conversion of LIBO Rate Loans into Base Rate Loans) shall be in an amount at
least equal to $150,000.

             (e)         Prepayment and Reborrowing.  Prior to the Revolving
Loan Termination Date and within the limits of the Aggregate Revolving Loan
Commitment and the Asset Base, the Borrower may borrow, prepay and reborrow
Revolving Loans.  All Revolving Loans shall mature and be due and payable on the
Revolving Loan Termination Date.

             (f)         Revolving Loan Commitment Percentages.  The obligation
of each Bank to make a Revolving Loan to the Borrower at any time shall be
limited to its percentage (the “Revolving Loan Commitment Percentage”) as set
forth in column (2) opposite its name on Exhibit A hereto multiplied by the
aggregate principal amount of the Revolving Loan requested.  The principal
amounts of the respective Revolving Loans made by the Banks on the occasion of
each borrowing shall be pro rata in accordance with their respective Revolving
Loan Commitment Percentages.  No Bank shall be required or permitted to make any
Loan if, immediately after giving effect to such Loan, and the application of
the proceeds of a Loan to the extent applied to the repayment of the Loans, the
sum of such Bank’s Loans outstanding would exceed such Bank’s Revolving Loan
Commitment.

             (g)        Several Obligations.  The failure of any one or more
Banks to make Revolving Loans in accordance with its or their obligations shall
not relieve the other Banks of their several obligations hereunder, but in no
event shall the aggregate amount at any one time outstanding which any Bank
shall be required to lend hereunder exceed its Revolving Loan Commitment.

2.2        The Revolving Credit Notes.  The Revolving Loans made by each Bank
shall be evidenced by a single promissory note of the Borrower (each such
promissory note as it may be amended, extended, modified or renewed, a
“Revolving Credit Note” and, together, the “Revolving Credit Notes”) in
principal face amount equal to such Bank’s Revolving Loan Commitment, payable to
the order of such Bank and otherwise in the form attached hereto as Exhibit C. 
The Revolving Credit Notes shall be dated the Closing Date, shall bear interest
at the rate per annum and be payable as to principal and interest in accordance
with the terms hereof.  Each outstanding Revolving Loan shall be due and payable
as set forth in Section 2.1 hereof unless the maturity of said Loans is
accelerated as provided in Section 2.6 or Section 8.1 hereof.  Notwithstanding
the stated amount of any Revolving Credit Note, the liability of the Borrower
under each Revolving Credit Note shall be limited at all times to the
outstanding principal amount of the Revolving Loans by each Bank evidenced
thereby, plus all interest accrued thereon and the amount of all costs and
expenses then payable hereunder, as established by each such Bank’s books and
records, which books and records shall be conclusive absent manifest error.

2.3        [Reserved].

2.4        Funding Procedures.

             (a)         Request for Advance.  Each request for a Revolving Loan
or the conversion or renewal of an interest rate with respect to a Loan shall be
made not later than 2:00 p.m. Eastern prevailing time on a Business Day by
delivery to the Administrative Agent of a written request signed by the Borrower
or, in the alternative, a telephone request followed promptly by written
confirmation of the request (a “Request for Advance”), specifying the date and
amount of the Loan to be made, converted or renewed, selecting the interest rate
option applicable thereto, and in the case of LIBO Rate Loans, specifying the
Interest Period applicable to such Loans.  The form of request to be used in
connection with the making, conversion or renewal of Loans shall be that form
provided to the Borrower by the Administrative Agent.  Each request shall be
received not less than one Business Day prior to the date of the proposed
borrowing, conversion or renewal in the case of Base Rate Loans and three London
Business Days prior to the date of the proposed borrowing, conversion or renewal
in the case of LIBO Rate Loans.  No request shall be effective until actually
received in writing by the Administrative Agent.  The Borrower may not request
more than three advances per week.  Each Request for Advance shall be for Loans
at a single interest rate option.

             (b)        Actions by the Administrative Agent.  Upon receipt of a
Request for Advance and if the conditions precedent provided herein shall be
satisfied at the time of such request, the Administrative Agent promptly shall
notify each Bank of such request and of such Bank’s ratable share of such Loan. 
Upon receipt by the Administrative Agent of a Request for Advance, the request
shall not be revocable by the Borrower.

             (c)         Availability of Funds.  Not later than 1:00 p.m.
Eastern prevailing time on the date of each Loan, each Bank shall make available
(except as provided in clause (d) below) its ratable share of such Loan, in
immediately available Dollars, to the Administrative Agent at the address set
forth opposite its name on the signature page hereof or at such account in
London as the Administrative Agent shall specify to the Borrower and the Banks. 
Unless the Administrative Agent knows that any applicable condition specified
herein has not been satisfied, it will make the funds so received from the Banks
immediately available to the Borrower on the date of each Loan by a credit to
the account of the Borrower at the Administrative Agent’s aforesaid address.

             (d)        Funding Assumptions.  Unless the Administrative Agent
shall have been notified by any Bank at least one Business Day prior to the date
of the making, conversion or renewal of any LIBO Rate Loan, or by 3:00 p.m.
Eastern prevailing time on the date a Base Rate Loan is requested, that such
Bank does not intend to make available to the Administrative Agent, such Bank’s
portion of the total amount of the Loan to be made, converted or renewed on such
date, the Administrative Agent may assume that such Bank has made such amount
available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If and to the extent such Bank shall not
have so made such funds available to the Administrative Agent, such Bank agrees
to repay the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at the Federal Funds Rate plus 50 basis points for three
Business Days, and thereafter at the Base Rate.  If such Bank shall repay to the
Administrative Agent such corresponding amount, such amounts so repaid shall
constitute such Bank’s Loan for purposes of this Agreement.  If such Bank does
not repay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent, without any prepayment penalty or premium, but with
interest on the amount repaid, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at the rate of interest applicable at the time to such
Loan.  Nothing herein shall be deemed to relieve any Bank of its obligation to
fulfill its Revolving Loan Commitment hereunder or to prejudice any rights which
the Borrower may have against any Bank as a result of any default by such Bank
hereunder.

             (e)         Proceeds of Loan Being Repaid.  If the Banks make a
Loan on a day on which all or any part of an outstanding Loan from the Banks is
to be repaid, each Bank shall apply the proceeds of its new Loan towards
Borrower’s obligations to make such Bank’s proportionate share of such repayment
and only an amount equal to the difference (if any) between the amount being
borrowed and the amount being repaid shall be made available by such Bank to the
Administrative Agent as provided in clause (c).

2.5        Facility Fee; Extension Fee.  The Borrower agrees to pay to the
Administrative Agent the Facility Fee and the Extension Fee, in each case in the
amounts and as described on Exhibit A.

2.6        Reduction or Termination of Revolving Loan Commitments.

             (a)         Voluntary.  The Borrower may at any time, on not less
than one Business Day’s written notice to the Administrative Agent, terminate or
permanently reduce the Aggregate Revolving Loan Commitment pro rata among the
Banks, provided that any reduction shall be in the minimum amount of $1,000,000
or a multiple thereof and that no such reduction shall cause the principal
amount of Loans outstanding to exceed the reduced Aggregate Revolving Loan
Commitment or the Asset Base, whichever is less.

             (b)        Revolving Loan Commitment Termination.  In the event the
Aggregate Revolving Loan Commitment is terminated, the Revolving Loan
Termination Date shall be accelerated to the date of such termination and
Borrower shall, simultaneously with such termination, repay the Revolving Loans
in accordance with Section 2.12.

2.7        Mandatory Prepayments.  Subject to the terms set out in Section 7.6
hereof, if the aggregate principal amount of Loans outstanding under this Credit
Facility at any time exceed the total Asset Base, the Borrower shall make
immediate prepayments to reduce such outstanding Loans to an amount not to
exceed the Asset Base.

2.8        [Reserved].

2.9        Payment of Additional Amount.  If any principal of a LIBO Rate Loan
shall be repaid (whether upon mandatory or voluntary prepayment, reduction of
the Aggregate Revolving Loan Commitment after acceleration or for any other
reason) or converted to a Base Rate Loan prior to the last day of the Interest
Period applicable to such LIBO Rate Loan or if the Borrower fails for any reason
to borrow a LIBO Rate Loan after giving irrevocable notice pursuant to
Section 2.4, it shall pay to each Bank, in addition to the principal and
interest then to be paid, such additional amounts as may be necessary to
compensate each Bank for all direct and indirect costs and losses (including
losses resulting from redeployment of prepaid or unborrowed funds at rates lower
than the cost of such funds to such Bank, and including lost profits incurred or
sustained by such Bank) as a result of such repayment or failure to borrow (the
“Additional Amount”).  The Additional Amount (which each Bank shall take
reasonable measures to minimize) shall be specified in a written notice or
certificate delivered to the Borrower by the Administrative Agent in the form
provided by each Bank sustaining such costs or losses.  Such notice or
certificate shall contain a calculation in reasonable detail of the Additional
Amount to be compensated and shall be conclusive as to the facts and the amounts
stated therein, absent manifest error.

2.10      Interest.

             (a)         Base Rate Loans.  Each Base Rate Loan shall bear
interest on the unpaid principal balance thereof from day to day at a rate per
annum which at all times shall be equal to the Base Rate plus the Applicable
Margin.  Interest on Base Rate Loans shall be computed on the basis of a year of
360 days, for the actual days elapsed.

             (b)        LIBO Rate Loans.  Each LIBO Rate Loan shall bear
interest on the unpaid principal amount thereof at the LIBO Rate plus the
Applicable Margin.  Interest on LIBO Rate Loans shall be computed on the basis
of a year of 360 days, for the actual days elapsed.

             (c)         Conversion to Base Rate.  Unless the Borrower shall
have elected in accordance with the provisions of Section 2.4 or this
Section 2.10 that LIBO Rate apply to the one, two, three or six-month period
immediately succeeding a particular Interest Period, upon the termination of
such Interest Period the applicable Loan shall bear interest at the Base Rate
plus the Applicable Margin until such time as the Borrower elects to request a
new LIBO Rate Loan for a subsequent Interest Period.

             (d)        Renewals and Conversions.  The Borrower shall have the
right to convert Base Rate Loans into LIBO Rate Loans, and vice versa, and to
renew LIBO Rate Loans from time to time, provided that:  (i) the Borrower shall
give the Administrative Agent notice of each permitted conversion or renewal;
(ii) LIBO Rate Loans may be converted or renewed only as of the last day of the
applicable Interest Period for such Loans; (iii) without the consent of the
Majority Banks, no Base Rate Loan may be converted into a LIBO Rate Loan, and no
Interest Period may be renewed if on the proposed date of conversion an Event of
Default or Potential Default exists or would thereby occur.  The Administrative
Agent shall use its best efforts to notify the Borrower and the Banks of the
effectiveness of such conversion or renewal, and the new interest rate to which
the converted or renewed Loan is subject, as soon as practicable after the
conversion; provided, however, that any failure to give such notice shall not
affect the Borrower’s obligations or the Banks’ rights and remedies hereunder in
any way whatsoever.

             (e)         Interim Payments At Base Rate.  If at any time the
Borrower requests that the LIBO Rate plus the Applicable Margin be applicable to
a Loan for a particular Interest Period and a payment of principal is due within
such period (other than on the last day of such Interest Period), only that
portion of that Loan equal to the outstanding principal amount of the Loan less
the principal installment due during such period shall bear interest at the LIBO
Rate plus the Applicable Margin for such Interest Period.  The portion of that
Loan equal to the principal installment due during such period shall bear
interest at the Base Rate plus the Applicable Margin.

             (f)         Reinstatements.  The liability of the Borrower under
this Section 2.10 shall continue to be effective or be automatically reinstated,
as the case may be, if at any time payment, in whole or in part, of any of the
payments to the Banks is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any other Person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Borrower or any other Person or any substantial part of its property, or
otherwise, all as though such payment had not been made.

2.11      Voluntary Prepayments.

             (a)         Base Rate Loans.  On one Business Day’s notice to the
Administrative Agent, the Borrower may, without penalty, at its option, prepay
any Base Rate Loan in whole at any time or in part from time to time, provided
that each partial prepayment shall be in the minimum principal amount of
$150,000 or, if greater, then in multiples thereof and, if less than $150,000
shall be outstanding, in principal amount equal to amount remaining
outstanding.  Notwithstanding the foregoing, prepayments may be made in
connection with the release of Collateral as provided in Section 9.3, which
prepayments shall not be subject to the proviso contained in the previous
sentence.

             (b)        LIBO Rate Loans.  On one London Business Day’s notice to
the Administrative Agent, the Borrower may, without penalty, at its option,
prepay any LIBO Rate Loan in whole at any time or in part from time to time,
provided that each partial prepayment shall be in the minimum principal amount
of $1,000,000 or, if greater, then in multiples of $100,000 and, if less than
$1,000,000 shall be outstanding, in principal amount equal to the amount
remaining outstanding (not withstanding the foregoing, prepayments may be made
in connection with the release of Collateral as provided in Section 9.3, which
prepayments shall not be subject to the foregoing proviso), provided that if it
shall prepay a LIBO Rate Loan prior to the last day of the applicable Interest
Period, or shall fail to borrow any LIBO Rate Loan on the date such Loan is to
be made, it shall pay to each Bank, in addition to the principal and interest
then to be paid in the case of a prepayment, on such date of prepayment, the
Additional Amount incurred or sustained by such Bank as a result of such
prepayment or failure to borrow as provided in Section 2.9.

2.12      Payments.

             (a)         Accrued Interest.  Accrued interest on all Base Rate
Loans shall be due and payable in arrears on the last Business Day of each
calendar month.  Interest on LIBO Rate Loans shall be payable in arrears on the
last day of the applicable Interest Period, provided that if an Interest Period
in respect of a LIBO Rate Loan exceeds three months, accrued interest shall be
payable on the three-month anniversary of such LIBO Rate Loan.  Each Revolving
Loan shall mature as provided in Section 2.1.

             (b)        Form of Payments, Application of Payments, Payment
Administration, Etc.  Subject to the provisions of Section 11.7(b) hereto, all
payments of principal, interest, fees, or other amounts payable by the Borrower
hereunder shall be applied to the Loans in such order and to such extent as
shall be specified by the Borrower by written notice to the Administrative Agent
at the time of such payment or prepayment.  Such payments shall be remitted in
Dollars to the Administrative Agent on behalf of the Banks at the address set
forth opposite its name on the signature page hereof or at such office or
account as the Administrative Agent shall specify to the Borrower, in
immediately available funds not later than 2:00 p.m. Eastern prevailing time on
the day when due.  Whenever any payment is stated as due on a day which is not a
Business Day, the maturity of such payment shall, except as otherwise provided
in the definition of “Interest Period,” be extended to the next succeeding
Business Day and interest and commitment fees shall continue to accrue during
such extension.  The Borrower authorizes the Administrative Agent to deduct from
any account of the Borrower maintained at the Administrative Agent or over which
the Administrative Agent has control any amount payable under this Agreement,
the Notes or any other Loan Document which is not paid in a timely manner.  The
Administrative Agent’s failure to deliver any bill, statement or invoice with
respect to amounts due under this Section or under any Loan Document shall not
affect the Borrower’s obligation to pay any installment of principal, interest
or any other amount under this Agreement when due and payable.

             (c)         Demand Deposit Account.  The Borrower shall maintain at
least one demand deposit account with the Administrative Agent for purposes of
this Agreement.  The Borrower authorizes the Administrative Agent to deposit
into said account all amounts to be advanced to the Borrower hereunder. 
Further, the Borrower authorizes the Administrative Agent (but the
Administrative Agent shall not be obligated) to deduct from said account, or any
other account maintained by the Borrower at the Administrative Agent, any amount
payable hereunder on or after the date upon which it is due and payable.  Such
authorization shall include but not be limited to amounts payable with respect
to principal, interest, fees and expenses.

             (d)        Net Payments.  All payments made to the Banks by the
Borrower hereunder, under any Note or under any other Loan Document will be made
without set-off, counterclaim or other defense.

             (e)         Commitment Fee.  Borrower agrees to pay to the
Administrative Agent for the account of each Bank as compensation for the
Aggregate Revolving Loan Commitment a fee based on the average daily unused
committed amount of the Credit Facility (the “Commitment Fee”) computed as
indicated on the chart set forth on Exhibit B hereto, based on the then
applicable Leverage Ratio of the Borrower.  The Commitment Fee shall be payable
quarterly in arrears on the first day of each January, April, July and October,
commencing July 1, 2001 (for the three month period or portion thereof ended on
the preceding day), and on the Revolving Loan Termination Date.  The Commitment
Fee shall be calculated on the basis of the actual number of days elapsed in a
360-day year.  The Administrative Agent shall promptly distribute to the Banks
their respective portions of the Commitment Fee.

2.13      Change in Circumstances, Yield Protection.

             (a)         Certain Regulatory Changes.  If any Regulatory Change
or compliance by any Bank with any request made after the date of this Agreement
by the Board of Governors of the Federal Reserve System or by any Federal
Reserve Bank or other central bank or fiscal, monetary or similar authority (in
each case whether or not having the force of law) shall (i) impose, modify or
make applicable any reserve, special deposit, Federal Deposit Insurance
Corporation premium or similar requirement or imposition against assets held by,
or deposits in or for the account of, or loans made by, or any other acquisition
of funds for loans or advances by, any Bank; (ii) impose on any Bank any other
condition regarding the Notes; (iii) subject any Bank to, or cause the
withdrawal or termination of any previously granted exemption with respect to,
any tax (including any withholding tax but not including any income tax not
currently causing any Bank to be subject to withholding) or any other levy,
impost, duty, charge, fee or deduction on or from any payments due from the
Borrower; or (iv) change the basis of taxation of payments from the Borrower to
any Bank (other than by reason of a change in the method of taxation of any
Bank’s net income); and the result of any of the foregoing events is to increase
the cost to any Bank of making or maintaining any Loan or to reduce the amount
of principal, interest or fees to be received by any Bank hereunder in respect
of any Loan, the Administrative Agent will immediately so notify the Borrower. 
If any Bank determines in good faith that the effects of the change resulting in
such increased cost or reduced amount cannot reasonably be avoided or the cost
thereof mitigated, then upon notice by the Administrative Agent to the Borrower,
the Borrower shall pay to such Bank on each interest payment date of the Loans,
such additional amount as shall be necessary to compensate that Bank for such
increased cost or reduced amount.

             (b)        Capital Adequacy.  If any Bank shall determine that any
Regulation regarding capital adequacy or the adoption of any Regulation
regarding capital adequacy, which Regulation is applicable to banks (or their
holding companies) generally and not such Bank (or its holding company)
specifically, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Bank (or its holding company) with any such request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has the effect of reducing the
rate of return on such Bank’s capital as a consequence of its obligations
hereunder to a level below that which such Bank could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, the Borrower shall promptly pay to the Administrative Agent for the
account of such Bank, upon the demand of such Bank, such additional amount or
amounts as will compensate such Bank for such reduction.

             (c)         Ability to Determine LIBO Rate.  If the Administrative
Agent shall determine (which determination will be made after consultation with
any Bank requesting same and shall be, in the absence of fraud or manifest
error, conclusive and binding upon all parties hereto) that by reason of
abnormal circumstances affecting the interbank eurodollar or applicable
eurocurrency market adequate and reasonable means do not exist for ascertaining
the LIBO Rate to be applicable to the requested LIBO Rate Loan or that
eurodollar or eurocurrency funds in amounts sufficient to fund all the LIBO Rate
Loans are not obtainable on reasonable terms, the Administrative Agent shall
give notice of such inability or determination by telephone to the Borrower and
to each Bank at least two Business Days prior to the date of the proposed Loan
and thereupon the obligations of the Banks to make, convert other Loans to, or
renew such LIBO Rate Loan shall be excused, subject, however, to the right of
the Borrower at any time thereafter to submit another request.

             (d)        Yield Protection.  Determination by a Bank for purposes
hereof of the effect of any Regulatory Change or other change or circumstance
referred to in this Section 2.13 on its costs of making or maintaining Loans or
on amounts receivable by it in respect of the Loans and of the additional
amounts required to compensate such Bank in respect of any additional costs,
shall be made in good faith and shall be evidenced by a certificate, signed by
an officer of such Bank and delivered to the Borrower, as to the fact and amount
of the increased cost incurred by or the reduced amount accruing to such Bank
owing to such event or events.  Such certificate shall be prepared in reasonable
detail and shall be conclusive as to the facts and amounts stated therein,
absent manifest error.  The Borrower shall pay such Bank the amount shown as due
at the times required herein.

             (e)         [Reserved].

             (f)         Notice of Events.  The affected Bank will notify the
Borrower of any event occurring after the date of this Agreement that will
entitle such Bank to compensation pursuant to this Section as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Said notice shall be in writing, shall specify the applicable
Section or Sections of this Agreement to which it relates and shall set forth
the amount or amounts then payable pursuant to this Section.

2.14      Illegality.  Notwithstanding any other provision in this Agreement, if
the adoption of any applicable Regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank, or
comparable agency shall make it unlawful or impossible for any Bank to
(a) maintain its Revolving Loan Commitment, then upon notice to the Borrower by
the Administrative Agent, its Revolving Loan Commitment shall terminate; or
(b) maintain or fund its LIBO Rate Loans, then upon notice to the Borrower of
such event, the Borrower’s outstanding LIBO Rate Loans shall be converted into
Base Rate Loans.

2.15      Discretion of each Bank as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Bank shall be entitled to fund
and maintain its funding of all or any part of its Loans in any manner it sees
fit, it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each LIBO Rate Loan during each Interest Period for such Loan through
the purchase of deposits in the relevant interbank market having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBO Rate for such Interest Period; provided, however, that Borrower shall not
be required to compensate such Bank for any Additional Amount (as described in
Section 2.9) unless such Bank actually incurs or sustains or suffers the loss of
such amount (provided further, however, that nothing contained in this
Section 2.15 shall be deemed to limit or otherwise affect Borrower’s obligations
under Section 2.9).

2.16      Appraisals.  Within 20 days following the receipt by the Banks of the
Asset Base Certificate covering the last month of a Fiscal Quarter, the Majority
Banks may request that an appraisal be conducted with respect to Eligible
Engines or Eligible Equipment (other than Parts Packages) added to the Asset
Base during the Fiscal Quarter just ended.  In addition, not more than once per
each Fiscal Year, (i) the Majority Banks may request that an appraisal be
conducted with respect to all Eligible Engines and Eligible Equipment (other
than Parts Packages) included in the Asset Base, and (ii) the Banks may request
that an appraisal be conducted with respect to any Engine or item of Equipment
Off-Lease for more than 365 consecutive days.  Each such appraisal shall be a
“desktop appraisal” (unless a Potential Default or an Event of Default then
exists) and shall be conducted by an appraiser retained by the Security Agent on
behalf of the Banks, and the cost of each such appraisal will be paid by the
Borrower.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

             The Borrower represents and warrants to the Banks that:

3.1        Organization, Standing.  It (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, (b) has the corporate power and authority necessary to own its
assets, carry on its business and enter into and perform its obligations
hereunder, and under each Loan Document to which it is a party, and (c) is
qualified to do business and is in good standing in each jurisdiction where the
nature of its business or the ownership of its properties requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect.

3.2        Corporate Authority, Validity, Etc.  The making and performance of
the Loan Documents to which it is a party are within its power and authority and
have been duly authorized by all necessary corporate action.  The making and
performance of the Loan Documents do not and under present law will not require
any consent or approval not obtained of any of its shareholders, or any other
Person (including, without limitation, any Governmental Authority), do not and
under present law will not violate any law, rule, regulation order, writ,
judgment, injunction, decree, determination or award, do not violate any
provision of its charter or by–laws, do not and will not result in any breach of
any material agreement, lease or instrument to which it is a party, by which it
is bound or to which any of its assets are or may be subject, and do not and
will not give rise to any Lien upon any of its assets except the Lien in favor
of the Security Agent contemplated hereby.  The number of shares and classes of
the capital stock of the Borrower and the ownership thereof are accurately set
forth on Schedule 1 attached hereto; all such shares are validly issued, fully
paid and non-assessable, and the issuance and sale thereof are in compliance
with all applicable federal and state securities and other applicable laws. 
Further, the Borrower is not in default under any such agreement, lease or
instrument except to the extent such default reasonably could not have a
Material Adverse Effect.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Borrower of any Loan Document to which
it is a party or for the validity or enforceability thereof, except any filings
or registrations expressly contemplated by the Loan Documents.

3.3        Validity of Loan Documents.  The Loan Documents to which Borrower is
a party, when executed and delivered by Borrower, will have been duly executed
and delivered by the Borrower and constitute legal, valid, and binding
obligations of the Borrower, enforceable in accordance with their respective
terms.

3.4        Litigation.  Except as disclosed on Schedule 1, there are no actions,
suits or proceedings pending or, to the Borrower’s knowledge, threatened against
or affecting the Borrower or any of its assets before any court, government
agency, or other tribunal which if adversely determined reasonably could have a
Material Adverse Effect.  If there is any disclosure on Schedule 1, the status
(including the tribunal, the nature of the claim and the amount in controversy)
of each such litigation matter as of the date of this Agreement is set forth in
Schedule 1.

3.5        ERISA.  (a) The Borrower and each ERISA Affiliate is in compliance in
all material respects with all applicable provisions of ERISA and the
regulations promulgated thereunder; and, neither Borrower, nor any ERISA
Affiliate maintains or contributes to or has maintained or contributed to any
multiemployer plan (as defined in Section 4001 of ERISA) under which the
Borrower or any ERISA Affiliate could have any withdrawal liability; (b) neither
the Borrower nor any ERISA Affiliate, sponsors or maintains any Plan under which
there is an accumulated funding deficiency within the meaning of Section 412 of
the Code, whether or not waived; (c) the aggregate liability for accrued
benefits and other ancillary benefits under each Plan that is or will be
sponsored or maintained by the Borrower or any ERISA Affiliate (determined on
the basis of the actuarial assumptions prescribed for valuing benefits under
terminating single-employer defined benefit plans under Title IV of ERISA) does
not exceed the aggregate fair market value of the assets under each such defined
benefit pension Plan; (d) the aggregate liability of the Borrower and each ERISA
Affiliate arising out of or relating to a failure of any Plan to comply with the
provisions of ERISA or the Code, will not have a Material Adverse Effect; and
(e) there does not exist any unfunded liability (determined on the basis of
actuarial assumptions utilized by the actuary for the plan in preparing the most
recent Annual Report) of the Borrower or any ERISA Affiliate under any plan,
program or arrangement providing post-retirement life or health benefits.

3.6        Financial Statements.  The consolidated financial statements of
Borrower as of and for the Fiscal Year ending December 31, 2000, consisting of a
balance sheet, a statement of operations, a statement of shareholders’ equity, a
statement of cash flows and accompanying footnotes furnished to the Banks in
connection herewith, present fairly, in all material respects, the financial
position, results of operations and operating statistics of the Borrower as of
the dates and for the periods referred to, in conformity with GAAP.  Except as
set forth on Schedule 1 hereto, there are no material liabilities, fixed or
contingent, which are not reflected in such financial statements, the
accompanying footnotes, or the Borrower’s Form 10K filed for the period ending
December 31, 2000, other than liabilities which are not required to be reflected
in such financial statements.

3.7        No Material Adverse Change.  Since December 31, 2000, there has been
no Material Adverse Change.

3.8        Not in Default, Judgments, Etc.  No Event of Default or Potential
Default under any Loan Document has occurred and is continuing.  The Borrower
has satisfied all judgments (other than judgments which do not constitute an
Event of Default under Section 8.1(f)), and is not in default under any order,
writ, injunction, or decree of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board bureau, agency, or
instrumentality, domestic or foreign.

3.9        Taxes.  The Borrower has filed all federal, state, local and foreign
tax returns and reports which it is required by law to file and as to which its
failure to file would have a Material Adverse Effect, and has paid all taxes,
including wage taxes, assessments, withholdings and other governmental charges
which are presently due and payable, other than those being contested in good
faith by appropriate proceedings, if any, and disclosed on Schedule 1.  The tax
charges, accruals and reserves on the books of the Borrower are adequate to pay
all such taxes that have accrued but are not presently due and payable.

3.10      Permits, Licenses, Etc.  The Borrower possesses all permits, licenses,
franchises, trademarks, trade names, copyrights and patents necessary to the
conduct of its business as presently conducted or as presently proposed to be
conducted, except where the failure to possess the same would not have a
Material Adverse Effect.

3.11      No Materially Adverse Contracts, Etc.  To the best of its knowledge,
the Borrower is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of its directors or officers has or is expected in the future to have a
Material Adverse Effect.  The Borrower is not a party to any contract or
agreement which in the judgment of its directors or officers has or is expected
to have any Material Adverse Effect, except as otherwise reflected in adequate
reserves.

3.12      Compliance with Laws, Etc.

             (a)         Compliance Generally.  The Borrower is in compliance in
all material respects with all Regulations applicable to its business (including
obtaining all authorizations, consents, approvals, orders, licenses, exemptions
from, and making all filings or registrations or qualifications with, any court
or governmental department, public body or authority, commission, board, bureau,
agency, or instrumentality), the noncompliance with which reasonably would
likely have a Material Adverse Effect.

             (b)        Hazardous Wastes, Substances and Petroleum Products. 
The Borrower received all permits and filed all notifications necessary to carry
on its business; and is in compliance in all material respects with all
Environmental Control Statutes.  The Borrower has not given any written or oral
notice, nor has it failed to give required notice, to the Environmental
Protection Agency (“EPA”) or any state or local agency with regard to any actual
or imminently threatened Release of Hazardous Substances on properties owned,
leased or operated by it or used in connection with the conduct of its business
and operations.  The Borrower has not received notice that it is potentially
responsible for costs of clean-up or remediation of any actual or imminently
threatened Release of Hazardous Substances pursuant to any Environmental Control
Statute.  To the best of the Borrower’s knowledge, no real property owned or
leased by it is in violation of any Environmental Laws and no Hazardous
Substances are present on said real property in violation of applicable law. 
The Borrower has not received any notice to the effect that it has been
identified in any litigation, administrative proceedings or investigation as a
potentially responsible party for any liability under any Environmental Laws. 
In the event that the Borrower becomes aware of any information indicating that
either (i) any real property owned or leased by the Borrower is in violation of
any Environmental Laws or any Hazardous Substances are present on said real
property in violation of applicable law, or (ii) the Borrower has been
identified in any litigation, administrative proceedings or investigation as a
potentially responsible party for liability under any Environmental Laws, then
the Borrower shall update its representations, in accordance with the
requirements of Section 3.20, and the Banks shall not be required to make
further Loans under this Credit Facility until the Borrower establishes adequate
reserves (in the reasonable judgment of the Majority Banks) for any liability
(including cleanup costs) and deliver revised financial statements to the Banks
showing such reserves; provided, however, that no reserve shall be required for
any such liabilities to the extent that they aggregate to less than $1,000,000.

3.13      Solvency.  The Borrower is, and after giving effect to the
transactions contemplated hereby, will be, Solvent.

3.14      Subsidiaries, Etc.  The Borrower does not have any Subsidiaries,
except as set forth in Schedule 1 hereto and except for Subsidiaries established
to facilitate securitizations.  Set forth in Schedule 1 hereto is a complete and
correct list, as of the date of this Agreement, of all Investments held by the
Borrower in any joint venture or other Person except Investments expressly
permitted hereby.  With respect to Subsidiaries established after the Closing
Date to facilitate securitizations, the Borrower shall not be obligated to
update Schedule 1 to reflect such Subsidiary, but shall notify the Banks
pursuant to Section 5.17 of the establishment of such Subsidiary.

3.15      Title to Properties, Leases.  The Borrower has good and marketable
title to all assets and properties reflected as being owned by it in its
financial statements as well as to all assets and properties acquired since said
date (except property disposed of since said date in the ordinary course of
business).  Except for the Liens existing on the Closing Date as set forth in
Schedule 1 hereto and any other Permitted Liens, there are no Liens on any of
such assets or properties.  It has the right to, and does, enjoy peaceful and
undisturbed possession under all material leases under which it is leasing
property as a lessee.  All such leases are valid, subsisting and in full force
and effect, and none of such leases is in default, except where such default,
either individually or in the aggregate, could not have a Material Adverse
Effect.

3.16      Public Utility Holding Company; Investment Company.  The Borrower is
not a “public utility company” or a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended; or a “public utility”
within the meaning of the Federal Power Act, as amended.  Further, the Borrower
is not an “investment company” or an “affiliated person” of an “investment
company” or a company “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.

3.17      Margin Stock.  The Borrower is not and will not be engaged principally
or as one of its important activities in the business of extending credit for
the purpose of purchasing or carrying or trading in any margin stocks or margin
securities (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System as amended from time to time).  It will not use or permit
any proceeds of the Loans to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stocks or margin securities.

3.18      Use of Proceeds.  The Borrower will use the proceeds of any Loan to be
made pursuant hereto for the purchase, financing and refinancing of Engines and
Equipment as contemplated herein, as well as for working capital and general
corporate purposes.

3.19      Depreciation Policies.  The Borrower’s depreciation policies with
respect to the Engines and the Equipment are as set forth on Exhibit H.  These
policies have been in effect substantially without change since January 1, 1997.

3.20      Disclosure Generally.  The representations and statements made by the
Borrower or on its behalf in connection with this Credit Facility and the Loans,
including representations and statements in each of the Loan Documents, do not
and will not contain any untrue statement of a material fact or omit to state a
material fact or any fact necessary to make the representations made not
materially misleading.  No written information, exhibit, report, brochure or
financial statement furnished by the Borrower to the Banks in connection with
this Credit Facility, the Loans, or any Loan Document contains or will contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading. 
Notwithstanding anything to the contrary in this Agreement, the Disclosure
Schedule (Schedule 1) to this Agreement shall be promptly updated by the
Borrower whenever necessary to reflect events that have occurred which would
make the latest Disclosure Schedule delivered by the Borrower to the Banks
inaccurate or misleading; provided, however, that no updating of the Disclosure
Schedule shall operate to:  (i) cure a breach of a representation or warranty
previously made by the Borrower or any Guarantor; (ii) modify any of the
covenants or obligations of the Borrower or any Guarantor under this Agreement
or any other Loan Document (including any affirmative covenants, negative
covenants or financial covenants); (iii) prevent the occurrence of the disclosed
event from constituting a Potential Default or Event of Default if the
occurrence of such event otherwise constitutes a Potential Default or Event of
Default under this Agreement or any other Loan Document; or (iv) expand the
definitions of “Existing Debt” or “Permitted Liens” allowed under this
Agreement.

SECTION 4.

CONDITIONS PRECEDENT

4.1        All Loans.  The obligation of each Bank to make any Loan is
conditioned upon the following:

             (a)         Request For Advance.  The Borrower shall have delivered
and the Administrative Agent shall have received a Request for Advance, in such
form as the Administrative Agent may request from time to time.

             (b)        Asset Base Certificate.  The Borrower shall have
delivered and the Banks shall have received an Asset Base Certificate dated the
date of the Loan requested under this Agreement.

             (c)         Guaranty.  Each Restricted Subsidiary shall have duly
authorized, executed and delivered a Guaranty in the form of Exhibit J hereto,
and such Guaranty shall be in full force and effect.

             (d)        Additional Documents.  With respect to each Lease (other
than an Existing Lease Transaction or a Lease to WLFC (Ireland) Limited) to a
lessee domiciled or principally located in a non-U.S. jurisdiction which is to
be included in the Asset Base, the Security Agent shall have received (x) the
documentation (including, without limitation, the Owner Trustee Guarantees,
Owner Trustee Mortgages, Trust Agreements and Beneficial Interest Pledge
Agreements) set forth in the definition of “Eligible Lease,” and (y) if the
Lease is to proceed on the basis that the limitation expressed in
subclause (xii) of the definition of “Asset Base” is inapplicable because the
lessee’s domicile or principal location is excluded from the definition of
Nonrecognition of Rights Jurisdiction, evidence in each instance in form and
substance reasonably satisfactory to the Security Agent of the basis upon which
such domicile or principal location is to be excluded from the definition of
“Nonrecognition of Rights Jurisdictions”.  With respect to each Lease (other
than an Existing Lease Transaction) to WLFC (Ireland) Limited in which the
sublessee is domiciled or principally located in a non-U.S. jurisdiction, and
which is to be included in the Asset Base, the Security Agent shall have
received, if the sublease is to proceed on the basis that the limitation
expressed in subclause (xii) of the definition of “Asset Base” is inapplicable
because the lessee’s domicile or principal location is excluded from the
definition of Nonrecognition of Rights Jurisdiction, evidence in each instance
in form and substance reasonably satisfactory to the Security Agent of the basis
upon which such domicile or principal location is to be excluded from the
definition of “Nonrecognition of Rights Jurisdictions”.

             (e)         Covenants; Representations.  The Borrower, the
Guarantors and each Owner Trustee shall be in compliance with all covenants,
agreements and conditions in each Loan Document and each representation and
warranty contained in each Loan Document and made by the Borrower, a Guarantor
or an Owner Trustee shall be true with the same effect as if such representation
or warranty had been made on the date such Loan is made or issued, except to the
extent such representation or warranty relates to a specific prior date.

             (f)         Defaults.  Immediately prior to and after giving effect
to such transaction, no Event of Default or Potential Default shall exist.

             (g)        Material Adverse Change.  Since December 31, 2000, there
shall not have been any Material Adverse Change.

             (h)        Owner Trustee Documents.  The Administrative Agent shall
have received (i) a copy of the resolutions of the Board of Directors of the
Owner Trustee, in its individual capacity, certified by the Secretary or an
Assistant Secretary of the Owner Trustee, duly authorizing the execution,
delivery and performance by the Owner Trustee of each of the Loan Documents to
which the Owner Trustee is or will be a party and (ii) an incumbency certificate
of Owner Trustee, as to the persons authorized to execute and deliver the Loan
Documents to which it is or will be a party and the signatures of such person or
persons.

4.2        Conditions to Effectiveness of the Agreement.  The effectiveness of
this Credit Agreement as to each Bank is conditioned upon the following:

             (a)         Articles, Bylaws.  The Administrative Agent shall have
received copies of the Articles or Certificate of Incorporation and Bylaws of
the Borrower certified by its Corporate Secretary or Secretary; together with
Certificate of Good Standing from any jurisdiction where the nature of its
business or the ownership of its properties requires such qualification except
where the failure to be so qualified would not have a Material Adverse Effect.

             (b)        Evidence of Authorization.  The Administrative Agent
shall have received copies certified by the Secretary or Assistant Secretary of
the Borrower or any other appropriate official (in the case of a Person other
than the Borrower) of all corporate or other action taken by each Person other
than the Banks who is a party to any Loan Document to authorize its execution
and delivery and performance of the Loan Documents and to authorize the Loans,
together with such other related papers as the Administrative Agent shall
reasonably require.

             (c)         Legal Opinions.  The Administrative Agent shall have
received a favorable written legal opinion (i) from counsel to the Borrower
dated the Closing Date in form and substance satisfactory, and from counsel
reasonably acceptable, to the Banks which shall be addressed to the Banks and
(ii) from counsel to the Owner Trustee dated the Closing Date in form and
substance satisfactory, and from counsel reasonably acceptable, to the Banks
which shall be addressed to the Banks with respect to due authorization,
execution and delivery by the Owner Trustee of the Loan Documents to which it is
a party; provided, however that if another bank or trust company serves as Owner
Trustee (other than as the result of a succession by merger) under the Loan
Documents it shall be required to provide such an opinion prior to serving as
Owner Trustee.

             (d)        Incumbency.  The Administrative Agent shall have
received a certificate signed by the secretary or assistant secretary of the
Borrower, together with the true signature of the officer or officers authorized
to execute and deliver the Loan Documents and certificates thereunder, upon
which the Banks shall be entitled to rely conclusively until they shall have
received a further certificate of the secretary or assistant secretary of the
Borrower amending the prior certificate and submitting the signature of the
officer or officers named in the new certificate as being authorized to execute
and deliver Loan Documents and certificates thereunder.

             (e)         Notes.  Each Bank shall have received its Revolving
Credit Note dated the Closing Date duly executed, completed and issued in
accordance herewith.

             (f)         Documents.  The Administrative Agent and the Security
Agent, as the case may be, shall have received all certificates, instruments and
other documents then required to be delivered to the Administrative Agent or the
Security Agent pursuant to any Loan Documents, in each instance in form and
substance reasonably satisfactory to it.

             (g)        Consents.  The Borrower shall have provided to each Bank
evidence satisfactory to the Banks that all governmental, shareholder and third
party consents and approvals necessary in connection with the transactions
contemplated hereby have been obtained and remain in effect.

             (h)        Other Agreements.  The Borrower, WLFC (Ireland) Limited,
and each Owner Trustee as applicable shall have executed and delivered each
other Loan Document required hereunder including, without limitation, the
Security Agreement, the Share Pledge Agreement, the Mortgage, the Owner Trustee
Mortgage(s), the Beneficial Interest Pledge Agreements and the WLFC (Ireland)
Limited Security Assignments.

             (i)          Security Interest.  The Borrower shall furnish
evidence satisfactory to the Banks that the Security Agent holds a perfected,
first-priority lien against all Collateral subject to the provisos set forth in
Section 9.1 and the exceptions contained in Section 8.1(i) or in any other Loan
Document.  Without limiting the generality of the foregoing, all filings with
the United States Patent and Trademark Office necessary or desirable to perfect
the Security Agent’s Lien on all patents and trademarks of the Borrower shall
have been completed (and the Security Agent shall have received evidence
satisfactory to it of such completion).

             (j)          Appraisals.  The Security Agent shall have received
asset appraisals regarding the Engine and Equipment portfolio, in form and
substance reasonably satisfactory to the Security Agent.

             (k)         Financial Statements.  The Agents shall have received
the consolidated financial statements of the Willis Companies for the Fiscal
Year ended December 31, 2000, including balance sheets, income and cash-flow
statements, audited by independent public accountants of recognized national
standing, and prepared in conformity with GAAP.

             (l)          Litigation.  There shall be no actions, suits,
investigations or proceedings pending or threatened in any court or before any
arbitrator or Governmental Authority that could have a Material Adverse Effect.

             (m)        [Reserved].

             (n)        Fees.  The Borrower shall have paid to the
Administrative Agent the applicable Facility Fee and the applicable Extension
Fee.  Promptly after receipt of the Facility Fee and the Extension Fee, the
Administrative Agent shall distribute to the Banks their respective portions of
the Facility Fee and the Extension Fee (in each case in the amounts described on
Exhibit A).

             (o)        Fees, Expenses.  The Borrower shall simultaneously pay
or shall have paid all fees (in addition to those described in Section 4.2(n))
and expenses, if any, due hereunder or under any other Loan Document.

             (p)        Lien Searches.  The Borrower shall have provided or
caused to be provided to the Administrative Agent a certified lien search for
the State of Delaware and the State of California, and the counties of Marin and
San Diego therein, indicating that there are no Liens (other than Permitted
Liens) on any property or assets of the Borrower or on any income or profits
therefrom.

             (q)        Other Documents and Information.  The Agents and the
Banks shall have received copies of all other documents and information as they
shall have reasonably requested, each in form and substance satisfactory to the
Agents and the Banks.

             (r)         Existing Facility.  The Obligations (as defined in that
certain Amended and Restated Credit Agreement dated as of February 10, 2000,
among the Borrower, Willis Aeronautical Services, Inc. and certain banking
institutions named therein (the “Existing Facility”), other than Obligations in
the nature of indemnity payments not yet due and owing, shall have been paid in
full (or shall be paid simultaneously with the making of the first Loan
hereunder), and the Security Agent shall have received evidence reasonably
satisfactory to it of such payment.

             (s)         Final Date for Effectiveness.  The parties hereto agree
that if the Closing Date has not occurred on or prior to July 10, 2001, this
Agreement shall thereafter be deemed null and void and without effect and the
Banks shall be under no obligation whatsoever to advance any portion of their
respective Revolving Loan Commitments, provided, however, that the Borrower’s
obligations under Section 11.8 shall survive after such date as shall those of
the parties under Section 11.19.

             The parties hereto acknowledge that the Closing Date may occur
subsequent to the date of this Agreement.  Without limiting the provisions of
Section 3.20 or Section 4.1(g), the Security Agent and the Administration Agent
may, in their discretion, permit the Borrower to update Schedule 1, Schedule 6
or both of them prior to the Closing Date.

SECTION 5.

AFFIRMATIVE COVENANTS

             The Borrower covenants and agrees that, without the prior written
consent of Majority Banks, from and after the date hereof and so long as the
Revolving Loan Commitments are in effect or any Obligation remains unpaid or
outstanding, it will:

5.1        Financial Statements and Reports.  Furnish to the Banks the following
financial information:

             (a)         Annual Statements.  No later than ninety (90) days
after the end of each Fiscal Year, the consolidated and consolidating balance
sheet of the Willis Companies as of the end of such year and the prior year in
comparative form, and related statements of operations, shareholders’ equity,
and cash flows for such Fiscal Year and the prior Fiscal Year in comparative
form.  The financial statements shall be in reasonable detail with appropriate
notes, and shall be prepared in accordance with GAAP.  The consolidated annual
financial statements shall be certified (without any qualification or exception)
by KPMG LLP or other independent public accountants reasonably acceptable to the
Majority Banks.  Such financial statements shall be accompanied by a report of
such independent certified public accountants stating that, in the opinion of
such accountants, such financial statements present fairly, in all material
respects, the financial position, and the results of operations and the cash
flows of the Willis Companies for the period then ended in conformity with GAAP,
except for inconsistencies resulting from changes in accounting principles and
methods agreed to by such accountants and specified in such report, and that, in
the case of such financial statements, the examination by such accountants of
such financial statements has been made in accordance with generally accepted
auditing standards and accordingly included examining, on a test basis, evidence
supporting the amounts and disclosures in the financial statements and assessing
the accounting principles used and significant estimates made, as well as
evaluating the overall financial statement presentation.  Each financial
statement provided under this subsection (a) shall be accompanied by a
certificate signed by such accountants either stating that during the course of
their examination nothing came to their attention which would cause them to
believe that any event has occurred and is continuing which constitutes an Event
of Default or Potential Default, or describing each such event.  In addition to
the annual financial statements, the Borrower shall, promptly upon receipt
thereof, furnish to the Banks a copy of the portion of each other report or
management letter submitted to its board of directors by its independent
accountants in connection with any annual, interim or special audit made by them
of the financial records of the Borrower in which the Borrower’s accountants
give any comment critical of the valuation of, or controls or procedures related
to, the Collateral.

             (b)        Quarterly Statements.  No later than forty-five
(45) calendar days after the end of each Fiscal Quarter of each Fiscal Year, the
consolidated and consolidating balance sheet and related statements of
operations, shareholders’ equity and cash flows of the Willis Companies for such
quarterly period and for the period from the beginning of such fiscal year to
the end of such Fiscal Quarter and a corresponding financial statement for the
same periods in the preceding Fiscal Year certified by the chief financial
officer, chief administrative officer or  chief executive officer of the Willis
Companies as having been prepared in accordance with GAAP (subject to changes
resulting from audits, year-end adjustments, and the absence of footnotes). 
Such quarterly statement shall be accompanied by a Compliance Certificate in the
form attached hereto as Exhibit G or such other form as the Administrative Agent
shall reasonably request.

             (c)         No Default.  Within forty-five (45) calendar days after
the end of each of the first three Fiscal Quarters of each Fiscal Year and
within ninety (90) calendar days after the end of each Fiscal Year, a
certificate signed by the chief financial officer, chief administrative officer
or chief executive officer of the Willis Companies certifying that, to the best
of such officer’s knowledge, after due inquiry, (i) the Borrower has complied
with all covenants, agreements and conditions in each Loan Document and that
each representation and warranty contained in each Loan Document is true and
correct with the same effect as though each such representation and warranty had
been made on the date of such certificate (except (A) to the extent such
representation or warranty relates to a specific prior date, in which case the
representation shall be updated by the Borrower to reflect any changes occurring
since that prior date, or (B) to the extent that any events have occurred that
require a change to the Disclosure Schedule, in which case an updated Disclosure
Schedule will be delivered by the Borrower in accordance with the requirements
of Section 3.20 hereof), and (ii) no event has occurred and is continuing which
constitutes an Event of Default or Potential Default, or describing each such
event and the remedial steps being taken by the Borrower, as applicable.

             (d)        ERISA.  All reports and forms filed with respect to all
Plans, except as filed in the normal course of business and that would not
result in an adverse action to be taken under ERISA, and details of related
information of a Reportable Event, promptly following each filing.

             (e)         Material Changes.  Notification to the Administrative
Agent and each other Bank of any litigation, administrative proceeding,
investigation, business development, or change in financial condition which
could reasonably have a Material Adverse Effect, promptly following its
discovery.

             (f)         Other Information.  Promptly, upon request by the
Security Agent, the Administrative Agent or any of the Banks, from time to time
(which may be on a monthly or other basis), the Borrower shall provide such
other information and reports regarding its operations, business affairs,
prospects and financial condition as the Security Agent, the Administrative
Agent or any Bank may reasonably request.

             (g)        Asset Base Certificates; Monthly Lease Report.  In the
event the Borrower shall not have delivered an Asset Base Certificate to the
Banks during any calendar month, it will deliver to the Banks, no later than
15 days after the end of such calendar month as of the last day of such calendar
month, an Asset Base Certificate.  As part of the Asset Base Certificate, the
Borrower shall deliver to the Banks a report setting forth the Eligible Engines
and Eligible Equipment that are subject to an Eligible Lease.  The Asset Base
Certificate shall also include a list of all Engines and Equipment acquired by
the Borrower since the date of the last Asset Base Certificate delivered to the
Banks.  The Asset Base Certificate shall also include any changes to the
information contained in Section 1 of Schedule 1 to the Security Agreement.

             (h)        Monthly Lease Portfolio and Receivables Report.  As soon
as practicable and in any event within 15 days after the end of each calendar
month, the Borrower shall deliver to the Banks a Lease portfolio listing and
Lease receivables aging report (in form and substance reasonably satisfactory to
the Administrative Agent).

             (i)          Maintenance of Current Depreciation Policies.  The
Borrower shall maintain its method of depreciating its assets substantially
consistent with past practices as set forth in Exhibit H and will promptly
notify the Banks of any deviation from such practices.

5.2        Corporate Existence.  Preserve its corporate existence and all
material franchises, licenses, patents, copyrights, trademarks and trade names
consistent with good business practice; and maintain, keep, and preserve all of
its properties (tangible and intangible) necessary or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

5.3        ERISA.  Comply in all material respects with the provisions of ERISA
to the extent applicable to any Plan maintained for the employees of the
Borrower or any ERISA Affiliate; do or cause to be done all such acts and things
that are required to maintain the qualified status of each Plan and tax exempt
status of each trust forming part of such Plan; not incur any material
accumulated funding deficiency (within the meaning of ERISA and the regulations
promulgated thereunder), or any material liability to the PBGC (as established
by ERISA); not permit any event to occur as described in Section 4042 of ERISA
or which may result in the imposition of a lien on its properties or assets;
notify the Banks in writing promptly after it has come to the attention of
senior management of the Borrower of the assertion or threat of any Reportable
Event or other event described in Section 4042 of ERISA (relating to the
soundness of a Plan) or the PBGC’s ability to assert a material liability
against the Borrower or impose a lien on its, or any ERISA Affiliates’,
properties or assets; and refrain from engaging in any Prohibited Transactions
or actions causing possible liability under Section 5.02 of ERISA.

5.4        Compliance with Regulations.  Comply in all material respects with
all Regulations applicable to its business, the noncompliance with which
reasonably could have a Material Adverse Effect.

5.5        Conduct of Business; Permits and Approvals, Compliance with Laws. 
Continue to engage in an efficient and economical manner in a business of the
same general type as conducted by it on the date of this Agreement; maintain in
full force and effect, its franchises, and all licenses, patents, trademarks,
trade names, contracts, permits, approvals and other rights necessary to the
profitable conduct of its business.

5.6        Maintenance of Properties.  The Borrower will maintain or cause to be
maintained in good repair, working order and condition all properties used or
useful in its business and make all reasonable and necessary renewals,
replacements, additions, betterments and improvements thereof and thereto, so
that the business carried on in connection therewith may be conducted in the
ordinary course at all times.

5.7        Maintenance of Insurance.  Maintain insurance with financially sound
and reputable insurance companies or associations in such amounts and covering
such risks as are usually carried by companies engaged in the same or a similar
business and similarly situated, which insurance may provide for reasonable
deductibility from coverage thereof.

5.8        Payment of Taxes, Etc.  Promptly pay and discharge (a) all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, upon any of its property, real, personal or mixed, or upon
any part thereof, before the same shall become in default; and (b) all lawful
claims for labor, materials and supplies or otherwise, which, if unpaid, might
become a lien or charge upon such property or any part thereof; provided,
however, that so long as the Borrower first notifies the Administrative Agent of
its intention to do so, it shall not be required to pay and discharge any such
tax, assessment, charge, levy or claim so long as the failure to so pay or
discharge does not constitute or result in an Event of Default or a Potential
Default hereunder and so long as no foreclosure or other similar proceedings
shall have been commenced against such property or any part thereof and so long
as the validity thereof shall be contested in good faith by appropriate
proceedings diligently pursued and it shall have set aside on its books adequate
reserves with respect thereto.

5.9        Notice of Events.  Promptly upon discovery of any of the following
events, the Borrower shall provide telephone notice to the Security Agent and
the Administrative Agent (confirmed within three (3) calendar days by written
notice from the Borrower to each Bank) describing the event and all action the
Borrower propose to take with respect thereto:

             (a)         an Event of Default or Potential Default under this
Agreement or any other Loan Document;

             (b)        any default or event of default under a contract or
contracts and the default or event of default involves payments by the Borrower
in an aggregate amount equal to or in excess of $1,000,000;

             (c)         a default or event of default under or as defined in
any evidence of or agreements for Indebtedness for Borrowed Money under which
the Borrower’s liability is equal to or in excess of $1,000,000, singularly or
in the aggregate, whether or not an event of default thereunder has been
declared by any party to such agreement or any event which, upon the lapse of
time or the giving of notice or both, would become an event of default under any
such agreement or instrument or would permit any party to any such instrument or
agreement to terminate or suspend any commitment to lend to the Borrower or to
declare or to cause any such indebtedness to be accelerated or payable before it
would otherwise be due;

             (d)        the institution of, any material adverse determination
in, or the entry of any default judgment or order or stipulated judgment or
order in, any suit, action, arbitration, administrative proceeding, criminal
prosecution or governmental investigation against the Borrower in which the
amount in controversy is in excess of $1,000,000, singularly or in the
aggregate;

             (e)         any change in any Regulation, including, without
limitation, changes in tax laws and regulations, which would have a Material
Adverse Effect; or

             (f)         any “Event of Default” or “Servicer Event of Default”
(in each case as defined in the WLFC Funding Facility) under the WLFC Funding
Facility.

5.10      Inspection Rights.  At any time during regular business hours and upon
reasonable notice, Borrower shall permit the Security Agent or any authorized
officer, employee, agent, or representative of the Security Agent to examine and
make abstracts from the records and books of account of the Borrower, wherever
located, and to visit the properties of the Borrower; and to discuss the
affairs, finances, and accounts of the Borrower with its Chairman, President,
any executive vice president, its chief financial officer, treasurer, controller
or independent accountants.  In conducting each such examination, visit or
discussion (each an “inspection”), the Security Agent and each of its officers,
employees, agents and representatives shall take all reasonable action to
minimize any disruption to the normal operations of the Borrower.  If no Event
of Default or Potential Default shall be in existence, the Security Agent shall
limit such inspection of each of the foregoing to once each calendar year.  If
an inspection shall be made during the continuance of a Potential Default or an
Event of Default, the Borrower shall reimburse the Security Agent for its
reasonable out-of-pocket expense of such inspection.  If an inspection shall be
made when no Event of Default or Potential Default shall be in existence, the
Borrower shall reimburse the Security Agent for its reasonable out-of-pocket
expense of such inspection up to $20,000 in the aggregate, any such expenses in
excess of that amount shall be chargeable pro rata to each Bank, in accordance
with its  respective Revolving Loan Commitment.  At all times, it is understood
and agreed by the Borrower that all expenses in connection with any such
inspection which may be incurred by the Borrower, any officers and employees
thereof and the attorneys and independent certified public accountants therefor
shall be expenses payable by the Borrower and shall not be expenses of the Banks
or any of them.

5.11      Generally Accepted Accounting Principles.  Maintain books and records
at all times in accordance with Generally Accepted Accounting Principles.

5.12      Compliance with Material Contracts.  The Borrower will comply in all
material respects with all obligations, terms, conditions and covenants, as
applicable, in all instruments and agreements to which it is a party or by which
it is bound or any of its properties is affected and in respect of which the
failure to comply reasonably could have a Material Adverse Effect.

5.13      Use of Proceeds.  The Borrower will use the proceeds of any Loan to be
made pursuant hereto for the purchase or refinancing of Engines and Equipment as
contemplated herein, as well as for working capital and general corporate
purposes.

5.14      Further Assurances.  Do such further acts and things and execute and
deliver to the Banks such additional assignments, agreements, powers and
instruments, as any Bank may reasonably require or reasonably deem advisable to
carry into effect the purposes of this Agreement or to better assure and confirm
unto each Bank its rights, powers and remedies hereunder.

5.15      Restricted Subsidiaries.  Upon the creation of any Restricted
Subsidiary, or the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary, such Restricted Subsidiary shall duly authorize, execute and deliver
a Guaranty in the form of Exhibit J hereto.

5.16      Placards.  The Borrower shall use its best efforts to cause each
lessee under a Lease relating to each Eligible Engine or item of Eligible
Equipment (other than Parts Packages and turboprop engines), to affix to and
maintain on the Eligible Engine or item of Eligible Equipment (other than Parts
Packages and turboprop engines) subject to such Lease a placard satisfactory to
the Security Agent bearing an inscription substantially in the form of “THIS
ENGINE IS OWNED BY WILLIS LEASE FINANCE CORPORATION, OR AN AFFILIATE, AND IS
SUBJECT TO A FIRST PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR MORE FINANCIAL
INSTITUTIONS” or such other inscription as the Security Agent from time to time
may reasonably request.  The Borrower shall, on a quarterly basis, provide to
the Security Agent a list of those Eligible Engines or items of Equipment (other
than Parts Packages and turboprop engines) subject to a Lease on which no such
placard is affixed.

5.17      Certain Subsidiaries.  Within five days after the establishment of a
Subsidiary to facilitate securitizations, the Borrower shall notify the Banks
(which notice shall be in writing and specify the name and jurisdiction of
organization of such Subsidiary) of such establishment.

SECTION 6.

NEGATIVE COVENANTS

             The Borrower covenants and agrees that, without the prior written
consent of the Majority Banks, from and after the date hereof and so long as any
Revolving Loan Commitments are in effect or any Obligation remains unpaid or
outstanding, it will not:

6.1        Consolidation and Merger.  Merge or consolidate with or into any
corporation except, if (a) no Potential Default or Event of Default shall have
occurred and be continuing either immediately prior to or upon the consummation
of such transaction, and (b) the Borrower is the surviving entity.  The Borrower
will promptly notify the Banks of any merger or consolidation involving the
Borrower.

6.2        Liens.  Create, assume or permit to exist any Lien on any of its
property or assets (including, without limitation, the Collateral), whether now
owned or hereafter acquired, or upon any income or profits therefrom, except
Permitted Liens, or allow or permit to exist any Lien (other than Permitted
Liens) on any Collateral owned by an Owner Trustee.  Without limiting the
foregoing, the Borrower, at the Borrower’s expense, shall, or shall cause the
relevant Owner Trustee to, promptly discharge any such Lien, except Permitted
Liens.

6.3        Guarantees.  Guarantee or otherwise in any way become or be
responsible for indebtedness or obligations (including working capital
maintenance, take-or-pay contracts) of any unconsolidated Person, contingently
or otherwise. Notwithstanding the preceding sentence, the Borrower may guarantee
indebtedness or obligations of unconsolidated Affiliates of the Borrower in
amounts not to exceed $15,000,000 in the aggregate in the ordinary course of
business with the prior written consent of the Majority Banks, such consent not
to be unreasonably withheld provided, however, that if at any time WLFC Funding
Corporation becomes an unconsolidated Affiliate of the Borrower, the Funding
Corp. Guaranty (as defined in connection with the definition of WLFC Funding
Facility above) shall not be deemed to violate the provisions of this
Section 6.3.

6.4        Margin Stock.  Use or permit any proceeds of the Loans to be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock within the meaning of Regulation U
of The Board of Governors of the Federal Reserve System, as amended from time to
time.

6.5        Acquisitions and Investments.  If an Event of Default or a Potential
Default exists or would exist immediately thereafter: purchase or otherwise
acquire (including, without limitation, by way of share exchange) any part or
amount of the capital stock or assets of, or make any Investments in any other
Person; or enter into any new business activities or ventures not directly
related to its present business; or create any Subsidiary, except (a) it may
acquire and hold stock, obligations or securities received in settlement of
debts owing to it created in the ordinary course of business, and (b) it may
make and own (i) Investments in certificates of deposit or time deposits having
maturities in each case not exceeding one year from the date of issuance thereof
and issued by any Bank, or any FDIC-insured commercial bank incorporated in the
United States or any state thereof having a combined capital and surplus of not
less than $150,000,000, (ii) Investments in marketable direct obligations issued
or unconditionally guaranteed by the United States of America, any agency
thereof, or backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of issuance or acquisition
thereof, (iii) Investments in commercial paper issued by a corporation
incorporated in the United States or any State thereof maturing no more than one
year from the date of issuance thereof and, at the time of acquisition, having a
rating of A–1 (or better) by Standard & Poor’s Corporation or P–1 (or better) by
Moody’s Investors Service, Inc., and (iv) Investments in money market mutual
funds all of the assets of which are invested in cash or investments described
in the immediately preceding clauses (i), (ii) and (iii).

6.6        Transfer of Assets; Nature of Business.  The Borrower and its
Restricted Subsidiaries may not sell, transfer, lease or dispose of assets
constituting in the aggregate more than twenty percent (20%) of the net book
value of their combined assets during any twelve- month period without the prior
written consent of the Majority Banks, such consent not to be unreasonably
withheld.  Notwithstanding the above, but in accordance with the provisions of
Section 5(a) of the Security Agreement:  (a) the Borrower may or may cause an
Owner Trustee to lease Engines and Equipment in the ordinary course of business,
(b) the Borrower may or may cause an Owner Trustee to sell, transfer or
otherwise dispose of Engines and Equipment subject to a Lease (including,
without limitation, related assets such as security deposits and maintenance
reserves, as applicable), or assign a Beneficial Interest, in the ordinary
course of business, for its then fair market value; (c) the Borrower may or may
cause an Owner Trustee to sell, transfer or otherwise dispose of Engines and
Equipment that are declared a total loss or destroyed or that suffer damage that
is not economically repairable (or assign any Beneficial Interest relating to
any such Engine or item of Equipment), for their then fair market value; (d) the
Borrower may or may cause an Owner Trustee to sell, transfer, assign, lease,
re-lease or otherwise dispose of any Engine or Equipment with respect to which
the relevant Lease has expired or is expiring (or assign any Beneficial Interest
relating to any such Engine or item of Equipment) if such sale or disposition is
in the ordinary course of its business, for its then fair market value; (e) the
Borrower may or may cause an Owner Trustee to transfer Contributed Assets (as
such term is defined in the Contribution Agreement) or similar assets to WLFC
Funding Corporation or to any other Subsidiary of the Borrower (in each case as
such term is defined in any other contribution or similar agreement entered into
in connection with a similar securitization transaction); (f) the Borrower may
or may cause an Owner Trustee to transfer Engines or Equipment in connection
with nonrecourse or partial recourse financing otherwise permitted hereunder
(including, without limitation, Section 6.9) of Leases and related Engines and
Equipment; (g) the Borrower may or may cause an Owner Trustee to sell Parts to
non-Affiliates of the Borrower in the ordinary course of business; and (h) the
Borrower may or may cause an Owner Trustee to sell Engines, Equipment, Leases or
related assets (or assign any Beneficial Interest relating thereto) to a
Restricted Subsidiary for not less than their net book value at the time of
transfer.  The Borrower may not discontinue, liquidate or change in any material
respect any substantial part of its operations or business.

6.7        Accounting Change.  Without the prior written approval of the
Majority Banks, make or permit any material change in financial accounting
policies or financial reporting practices, except as required by Generally
Accepted Accounting Principles or regulations of the Securities and Exchange
Commission, if applicable.  Notwithstanding the foregoing, without the prior
written approval of all of the Banks, the Borrower shall not make or permit any
material change in financial accounting policies or financial reporting
practices as they relate to, or in connection with, any current or future
securitizations, except as required by GAAP or regulations of the Securities and
Exchange Commission, if applicable (and in such case, the Borrower shall
promptly notify the Administrative Agent of the need for such change).

6.8        Transactions with Affiliates of the Borrower.  Enter into any
material transaction (including, without limitation, the purchase, sale or
exchange of property, the rendering of any services or the payment of management
fees) with any Affiliate of the Borrower, except transactions in the ordinary
course of, and pursuant to the reasonable requirements of, its business, and in
good faith and upon commercially reasonable terms and except for transactions
with any member of the SwissAir Group and except for securitization transactions
contemplated by the WLFC Funding Facility and any similar securitization
transactions entered into from time to time by Subsidiaries of the Borrower.

6.9        Indebtedness.  Unless approved in writing by the Majority Banks, the
Borrower shall not, and shall not permit its Restricted Subsidiaries to, create,
enter into, or allow to exist any Debt other than (a) obligations incurred under
this Credit Facility; (b) Existing Debt, not to exceed in the aggregate
$65,000,000, provided that there shall be no extensions, renewals or further
advances under any Existing Debt unless they are permitted by this Section 6.9,
part (e); (c) Debt, not to exceed $500,000 in the aggregate, in connection with
the purchase of miscellaneous assets and secured solely by the assets so
acquired; (d) unsecured Debt, not to exceed $1,000,000 in the aggregate;
(e) Other Indebtedness; (f) guarantees permitted under Section 6.3;
(g) Operating Leases; (h) unsecured (except for a pledge of Shares (as defined
in the Security Agreement) and records related to such Shares of any
Unrestricted Subsidiary) guaranties of the obligations of Restricted and
Unrestricted Subsidiaries (including, without limitation, the Funding Corp.
Guaranty); (i) a pledge of Shares (as defined in the Share Pledge Agreement) and
records related to such Shares of any Unrestricted Subsidiary and a pledge of
Shares of T-7, a California corporation, and T-10, a California corporation, to
secure the obligations of such Restricted Subsidiaries to Heller Financial, Inc.
and FINOVA Capital Corporation, respectively; and (j) the Funding Corp. Guaranty
(or similar guaranty issued by Borrower in connection with a similar
securitization vehicle).  Without limiting the foregoing, the Borrower shall not
incur any Debt relating to the financing or refinancing of Eligible Engines
other than Debt consisting of the guaranties and pledges described in
clauses (f), (h), (i) and (j) of this Section; provided that (subject to
Section 6.13 below) this restriction shall not apply to the financing or
refinancing of engines which Borrower is unable to finance under this Credit
Facility.

6.10      Restricted Payments.

             (a)         Make or pay any redemptions, repurchases, dividends or
distributions of any kind with respect to its capital stock.

             (b)        Redeem or prepay any Debt other than under this Credit
Facility provided, however, that the Borrower shall be permitted to redeem,
prepay, or refinance existing Debt if such redemption, prepayment, or
refinancing (i) is in the ordinary course of the Borrower’s business, and
(ii) no Potential Default or Event of Default exists prior to or after such
refinancing.

6.11      Restriction on Amendment of this Agreement.  Other than as
contemplated by the WLFC Funding Facility, enter into or otherwise become
subject to or suffer to exist any agreement which would require it to obtain the
consent of any other Person as a condition to the ability of the Banks and the
Borrower to amend or otherwise modify this Agreement.

6.12      Investments in Unrestricted Subsidiaries.  Except for Borrower’s
investment in WLFC Funding Corporation or any other Subsidiary of Borrower
established to facilitate securitizations, make or maintain any Investments in
Unrestricted Subsidiaries which exceed in the aggregate 15% of Net Worth of the
Borrower.

6.13      No Adverse Selection.  No adverse selection procedures shall be used
by Borrower as between the credit facility established by this Agreement and any
other credit facility to which Borrower is a party (including, without
limitation, the WLFC Funding Facility) in selecting any Engine or item of
Equipment for inclusion in the Asset Base.

SECTION 7.

FINANCIAL COVENANTS

             The Borrower covenants and agrees that, without the prior written
consent of the Majority Banks, from and after the date hereof and so long as any
Revolving Loan Commitments are in effect or any Obligation remains unpaid or
outstanding:

7.1        No Losses.  From and after the Closing Date, the Willis Companies
shall not at any time suffer a net loss for the then two (2) most recently ended
consecutive Fiscal Quarters.

7.2        Minimum Tangible Net Worth.  Tangible Net Worth of the Willis
Companies will not at any time be less than the sum of:  (i) $_______, plus
(ii) if positive, _______% of the cumulative Net Income of the Willis Companies
for each fiscal quarter earned from and after the Closing Date (without any
deduction for net losses for any fiscal quarter); plus (iii) _______% of the net
proceeds received by Borrower from the issuance of common stock or preferred
stock of Borrower after January 1, 2001.*

7.3        Leverage Ratio.  From and after the Closing Date, the Leverage Ratio
will not exceed ________ as of the end of any Fiscal Quarter.*

7.4        Adjusted Total Debt to Adjusted Tangible Net Worth.  From and after
the Closing Date, the ratio of Adjusted Total Debt to Adjusted Tangible Net
Worth will not exceed ________, as of the end of any Fiscal Quarter.*

7.5        Minimum Interest Coverage Ratio.  From and after the Closing Date,
the Interest Coverage Ratio of the Willis Companies (measured at the end of each
Fiscal Quarter on a rolling four-quarter basis) will not be less than
_________.*

7.6        Asset Base.  The aggregate principal amount of Loans outstanding
shall not at any time exceed the Asset Base or the Aggregate Revolving Loan
Commitment, whichever is less; provided, however, that this covenant shall not
be deemed breached if, at the time such aggregate amount exceeds said level,
within four Business Days after the earlier of the date the Borrower first has
knowledge of such excess or the date of the next Asset Base Certificate
disclosing the existence of such excess, a prepayment of Loans shall be made. 
The Borrower shall not be entitled to utilize this mechanism to avoid a breach
of this covenant more than two (2) times during any twelve-month period.

SECTION 8.

DEFAULT

8.1        Events of Default.  The Borrower shall be in default if any one or
more of the following events (each an “Event of Default”) occurs:

             (a)         Payments.  The Borrower fails to pay the principal due
on any Note when due and payable (whether at maturity, by notice of intention to
prepay, or otherwise); or fails to pay interest or any other amount payable
hereunder or under any other Loan Document within three Business Days after the
date such interest or other amount is due and payable.

             (b)        Covenants.  The Borrower, any of the Guarantors or any
Owner Trustee, as applicable, fails to observe or perform:  (i) any term,
condition or covenant set forth in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(g),
5.1(h) or 5.1(i), Section 5.2, Section 5.7, Section 5.9, Section 5.10,
Section 5.14, Sections 6.1 through 6.12 or Sections 7.1 through 7.6 herein, as
and when required; or (ii) any term, condition or covenant contained in this
Agreement or any other Loan Document, other than any Event of Default set forth
in any other subsection of this Section 8.1, and other than as set forth in
(i) above, as and when required and such failure shall continue unremedied for a
period of 10 Business Days after the earlier of (1) actual knowledge of any
executive officer of the Borrower or (2) written notice thereof by the
Administrative Agent to the Borrower.

             (c)         Representations, Warranties.  Any representation or
warranty made or deemed to be made by the Borrower, any of the Guarantors or any
Owner Trustee, as applicable, herein or in any Loan Document or in any exhibit,
schedule, report or certificate delivered pursuant hereto or thereto shall prove
to have been false, misleading or incorrect in any material respect when made or
deemed to have been made.

             (d)        Bankruptcy.  The Borrower or any of the Guarantors
(except T–10 Inc., in the case of dissolution or liquidation and other than WLFC
(Ireland) Limited) is dissolved or liquidated, makes an assignment for the
benefit of creditors, files a petition in bankruptcy, is adjudicated insolvent
or bankrupt, petitions or applies to any tribunal for any receiver or trustee,
commences any proceeding relating to itself under any bankruptcy,
reorganization, readjustment of debt, dissolution or liquidation law or statute
of any jurisdiction, has commenced against it any such proceeding which remains
undismissed for a period of sixty (60) days, or indicates its consent to,
approval of or acquiescence in any such proceeding, or any receiver of or
trustee for the Borrower or any substantial part of its property is appointed,
or if any such receivership or trusteeship to continues undischarged for a
period of sixty (60) days.

             (e)         Certain Other Defaults.  The Borrower or any Restricted
Subsidiary shall fail to pay when due any Indebtedness for Borrowed Money which
singularly or in the aggregate exceeds $1,000,000, and such failure shall
continue beyond any applicable cure period, or the Borrower or a Restricted
Subsidiary shall suffer to exist any default or event of default in the
performance or observance, subject to any applicable grace period, of any
agreement, term, condition or covenant with respect to any agreement or document
relating to Indebtedness for Borrowed Money if the effect of such default is to
permit, with the giving of notice or passage of time or both, the holders
thereof, or any trustee or agent for said holders, to terminate or suspend any
commitment (which is equal to or in excess of $1,000,000) to lend money or to
cause or declare any portion of any borrowings thereunder to become due and
payable prior to the date on which it would otherwise be due and payable,
provided that during any applicable cure period the Bank’s obligations hereunder
to make further Loans shall be suspended.

             (f)         Judgments.  Any judgments against the Borrower or any
of the Guarantors or against the assets of the Borrower or any of the Guarantors
or property for amounts in excess of $1,000,000 in the aggregate remain unpaid,
unstayed on appeal, undischarged, unbonded and undismissed for a period of
thirty (30) days.

             (g)        Attachments.  Any assets of the Borrower or of any of
the Guarantors shall be subject to attachments, levies or garnishments for
amounts in excess of $1,000,000 in the aggregate which have not been dissolved
or satisfied within twenty (20) days after service of notice thereof to the
Borrower or the Guarantors.

             (h)        Change in Control of the Borrower.  Any Change of
Control of the Borrower should occur.

             (i)          Security Interests.  Except for security interests
(a) in Collateral listed on Schedule 2 hereto; (b) in Engines and Equipment
which the Security Agent determines to include in the Asset Base as part of the
$__________ basket for unperfected Collateral or which is specifically approved
in writing by the Required Banks notwithstanding that the Security Agent will
not receive a perfected first priority security interest therein; (c) in
Collateral as to which the Security Agent fails to file a UCC continuation
statement; and (d) in Collateral other than Engines and Equipment as to which
perfection is effected by any means other than by filing a UCC–1 financing
statement (the Collateral described in (a), (b), and (d) above is hereinafter
referred to as the “Excepted Collateral”), any security interest created
pursuant to any Loan Document shall cease to be in full force and effect or
shall cease in any material respect to give the Security Agent the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Collateral but subject, in the case of any Lease to a lessee domiciled or
principally located in a non-U.S. jurisdiction, to the provisos set forth in
Section 9.1), superior to and prior to the rights of all third Persons, and
subject to no other Liens (except as permitted by Section 6.2 and, insofar as
the issue of accession may be deemed to affect such rights or to create any such
Lien, except to the extent that the lessee (or, in the case of a Lease to WLFC
(Ireland) Limited, the sublessee) of the Collateral is domiciled or principally
located in a jurisdiction that satisfies one of the criteria for exclusion from
the definition of “Nonrecognition of Rights Jurisdictions” and except to the
extent that the Collateral is included in the Asset Base pursuant to
clause (xii) of the definition thereof).*

             (j)          WLFC Funding Facility.  A “Servicer Event of Default”
(as defined in the WLFC Funding Facility) (other than a Servicer Event of
Default specified in Section 7.01(xv) of the Servicing Agreement) shall have
occurred under the WLFC Funding Facility.

             THEN and in every such event other than that specified in
Section 8.1(d), the Administrative Agent may, or at the written request of the
Majority Banks shall, immediately terminate the Aggregate Revolving Loan
Commitment by notice in writing to the Borrower and immediately declare any and
all Notes, including without limitation accrued interest, to be, and they shall
thereupon forthwith become due and payable without presentment, demand, or
notice of any kind, all of which are hereby expressly waived by the Borrower. 
Upon the occurrence of any event specified in Section 8.1(d), the Aggregate
Revolving Loan Commitment shall automatically terminate and the Notes, including
without limitation accrued interest, shall immediately be due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower.  Any date on which the Notes and
such other Obligations are declared due and payable pursuant to this Section 8.1
shall be the Revolving Loan Termination Date for purposes of this Agreement. 
From and after the date an Event of Default shall have occurred and for so long
as an Event of Default shall be continuing, the Loans shall bear interest at the
Default Rate.

SECTION 9.

COLLATERAL

9.1        Collateral.  Except as otherwise specifically set forth herein
(including but not limited to the exceptions contained in Section 8.1(i)) or in
any other Loan Document, the Borrower covenants and agrees that any Obligations
made and outstanding and their repayment at all times shall be secured by a
first priority perfected security interest in all of the Collateral, provided
that in the case of any Owner Trustee which shall have executed an Owner Trustee
Guarantee, Borrower shall not be required to take any additional steps to create
or perfect any security interest in the related Lease, Engines or Equipment
under the laws of the jurisdiction where the lessee under such Lease is
domiciled or principally located, and provided further that with respect to any
Existing Lease Transaction involving a lessee (or, in the case of a Lease to
WLFC (Ireland) Limited, involving a sublessee) domiciled or principally located
in a non-U.S. jurisdiction, Borrower’s obligations hereunder shall be limited to
those filings, recordings and/or other actions taken and documentation delivered
(or contemplated to be taken or delivered in the future including, without
limitation, as a result of any change in law) in connection with such Existing
Lease Transaction on or prior to the Closing Date.

9.2        Security Documents.  As security for the punctual payment in full of
all Notes (including all payments of principal, and interest and other costs
contemplated hereby) the Borrower shall execute and deliver to the Security
Agent the Security Agreement, the Mortgage, the Share Pledge Agreement and such
other documents as may be necessary to constitute and evidence and perfect a
security interest in the Collateral (other than the Excepted Collateral);
provided, however, that if a Potential Default or Event of Default exists, the
Security Agent may require the Borrower to take all action possible to further
legally perfect the security interest in the Collateral except as otherwise
provided in the provisos to Section 9.1 of this Agreement or elsewhere in the
Loan Documents but including Excepted Collateral.

9.3        Release of Collateral.  The Borrower shall be entitled to remove and
request the Security Agent to release certain items of Collateral in accordance
with the provisions of Section 5(a) of the Security Agreement, Section 6.09 of
the Mortgage, Section 22 of the applicable Beneficial Pledge Agreement,
Section 6.09 of the applicable Owner Trustee Mortgage, Section 3.3 of the WLFC
(Ireland) Limited Security Assignments and, with respect to the Funding
Corporation Collateral (as such term is defined in the Consent and Intercreditor
Agreement) or any other debt or equity interest in any direct or indirect
Subsidiary of the Borrower, the terms of the Consent and Intercreditor
Agreement.  The Security Agent will cooperate with the Borrower in effecting any
such release.

SECTION 10.

THE AGENTS

10.1      Appointment and Authorization.  Each Bank hereby irrevocably appoints
and authorizes National City Bank as the Administrative Agent, Fortis as the
Structuring Agent and Fortis as the Security Agent to take such action on each
Bank’s behalf and to exercise such powers under this Agreement and the Loan
Documents as are specifically delegated to the Agents by the terms hereof or
thereof, together with such other powers as are reasonably incidental thereto. 
No other agents or co-agents of the Banks under this Credit Facility may be
appointed without the prior written consent of the Borrower and each Person then
serving as an Agent.  The relationship between each Agent and each Bank has no
fiduciary aspects, and each Agent’s duties hereunder are acknowledged to be only
ministerial and not involving the exercise of discretion on its part.  Nothing
in this Agreement or any Loan Document shall be construed to impose on any Agent
any duties or responsibilities other than those for which express provision is
made herein or therein.  In performing their duties and functions under this
Article 10, the Agents do not assume and shall not be deemed to have assumed,
and hereby expressly disclaim, any obligation with or for the Borrower.  As to
matters not expressly provided for in this Agreement or any Loan Document, the
Agents shall not be required to exercise any discretion or to take any action or
communicate any notice, but shall be fully protected in so acting or refraining
from acting upon the instructions of the Majority Banks and their respective
successors and assigns; provided, however, that in no event shall any Agent be
required to take any action which exposes it to personal liability or which is
contrary to this Agreement, any Loan Document or applicable law, and each Agent
shall be fully justified in failing or refusing to take any action hereunder
unless it shall first be specifically indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or omitting to take any such action.  If an indemnity furnished
to any Agent for any purpose shall, in its reasonable opinion, be insufficient
or become impaired, such Agent may call for additional indemnity from the Banks
and not commence or cease to do the acts for which such indemnity is requested
until such additional indemnity is furnished.

10.2      Duties and Obligations.  In performing its functions and duties
hereunder on behalf of the Banks, each Agent shall exercise the same care and
skill as it would exercise in dealing with loans for its own account.  No Agent,
nor any of any Agent’s directors, officers, employees or other agents shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or any Loan Document except for its or their own
gross negligence or willful misconduct.  Without limiting the generality of the
foregoing, each Agent (a) may consult with legal counsel and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith and in accordance with the advice of such experts;
(b) makes no representation or warranty to any Bank as to, and shall not be
responsible to any Bank for, any recital, statement, representation or warranty
made in or in connection with this Agreement, any Loan Document or in any
written or oral statement (including a financial or other such statement),
instrument or other document delivered in connection herewith or therewith or
furnished to any Bank by or on behalf of the Borrower; (c) shall have no duty to
ascertain or inquire into the Borrower’s performance or observance of any of the
covenants or conditions contained herein or to inspect any of the property
(including the books and records) of the Borrower or inquire into the use of the
proceeds of the Revolving Loans or to inquire into the existence or possible
existence of any Event of Default or Potential Default; (d) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency, collectibility or value
of this Agreement or any other Loan Document or any instrument or document
executed or issued pursuant hereto or in connection herewith, except to the
extent that such may be dependent on the due authorization and execution by the
Agent itself; (e) except as expressly provided herein in respect of information
and data furnished to any Agent for distribution to the Banks, shall have no
duty or responsibility, either initially or on a continuing basis, to provide to
any Bank any credit or other information with respect to the Borrower, whether
coming into its possession before the making of the Loans or at any time or
times thereafter; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document for, and shall be entitled to rely and act
upon, any notice, consent, certificate or other instrument or writing (which may
be by facsimile (telecopier), telegram, cable, or other electronic means)
believed by it to be genuine and correct and to have been signed or sent by the
proper party or parties.

 

10.3      The Agents as Banks.  With respect to its Revolving Loan Commitment
and the Loans made and to be made by it, each Agent shall have the same rights
and powers under this Agreement and all other Loan Documents as the other Banks
and may exercise the same as if it were not an Agent.  The terms “Bank” and
“Banks” as used herein shall, unless otherwise expressly indicated, include
National City Bank and Fortis in their individual capacity.  National City Bank
and any successor Administrative Agent, and Fortis and any successor Security
Agent or Structuring Agent, which is a commercial bank, and their respective
Affiliates, may accept deposits from, lend money to, act as trustee under
indentures of and generally engage in any kind of business with, the Borrower
and its Affiliates from time to time, all as if such entity were not the
Administrative Agent, Structuring Agent or Security Agent hereunder and without
any duty to account therefor to any Bank.

10.4      Independent Credit Decisions.  Each Bank acknowledges to the Agents
that it has, independently and without reliance upon the Agents or any other
Bank, and based upon such documents and information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement.  Each Bank also acknowledges that it will, independently or
through other advisers and representatives but without reliance upon the Agents
or any other Bank, and based upon such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or refraining from taking any action under this Agreement or any Loan
Document.

10.5      Indemnification.  The Banks agree to indemnify each Agent (to the
extent not previously reimbursed by the Borrower), ratably in proportion to each
Bank’s Revolving Loan Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against National City Bank (and its
successors) in its capacity as Administrative Agent, or against Fortis (and its
successors) in its capacity as Security Agent or Structuring Agent, in any way
relating to or arising out of this Agreement or any Loan Document or any action
taken or omitted to be taken by National City Bank (and its successors) in its
capacity as Administrative Agent, or Fortis (and its successors) in its capacity
as Security Agent or Structuring Agent, hereunder or under any Loan Document;
provided that none of the Banks shall be liable to an Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, each Bank agrees to reimburse the Agents, promptly on demand, for
such Bank’s ratable share (based upon the aforesaid apportionment) of any
out-of-pocket expenses (including counsel fees and disbursements) incurred by
such Agent in connection with the preparation, execution, administration or
enforcement of, or the preservation of any rights under, this Agreement and the
Loan Documents to the extent that such Agent is not reimbursed for such expenses
by the Borrower.

10.6      Successor Agents.  Any Agent may resign at any time by giving 30 days’
written notice of such resignation to the Banks and the Borrower, such
resignation to be effective only upon the appointment of a successor Agent as
hereinafter provided.  Upon any such notice of resignation, the Banks shall
jointly appoint a successor Agent upon written notice to the Borrower and the
withdrawing Agent, and provided that no Potential Default or Event of Default
exists, the Borrower shall have the right to consent to such appointment (which
consent shall not be unreasonably withheld or delayed).  If no successor Agent
shall have been jointly appointed by such Banks (and, if required, consented to
by the Borrower) and shall have accepted such appointment within thirty (30)
days after the withdrawing Agent shall have given notice of resignation, the
Administrative Agent (unless it is the withdrawing Agent, in which event the
Bank or Banks having the largest Revolving Loan Commitment Percentage) may, upon
notice to the Borrower and the Banks, appoint a successor Agent.  Upon its
acceptance of any appointment as Agent hereunder, the successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of its predecessor, and the withdrawing Agent shall be discharged from its
duties and obligations as Agent under this Agreement and the Loan Documents. 
After an Agent’s resignation hereunder, the provisions hereof shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement and the Loan Documents.

10.7      Allocations Made By the Administrative Agent.  As between the
Administrative Agent and the Banks, unless a Bank objecting to a determination
or allocation made by the Administrative Agent pursuant to this Agreement
delivers to the Administrative Agent written notice of such objection within one
hundred twenty (120) days after the date any distribution was made by the
Administrative Agent, such determination or allocation shall be conclusive on
such one hundred twentieth day and only those items expressly objected to in
such notice shall be deemed disputed by such Bank.  The Administrative Agent
shall not have any duty to inquire as to the application by the Banks of any
amounts distributed to them.

SECTION 11.

MISCELLANEOUS

11.1      Waiver.  No failure or delay on the part of any Agent or any Bank or
any holder of any Note in exercising any right, power or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under any
Loan Document.  The remedies provided under the Loan Documents are cumulative
and not exclusive of any remedies provided by law.

11.2      Amendments.  No amendment, modification, termination, renewal or
waiver of any Loan Document or any provision thereof nor any consent to any
departure by the Borrower therefrom shall be effective unless the same shall
have been approved by the Majority Banks, be in writing and be signed by
National City Bank, as Administrative Agent on behalf of the Banks, and then any
such waiver or consent shall be effective only in the instance and for the
specific purpose for which given, provided, however, that unanimous written
consent of all of the Banks shall be required for:

(a) subject to Section 2.1(a), any increase in the amount of the Aggregate
Revolving Loan Commitment; (b) any reduction in principal, interest, or fees
payable by the Borrower under this Credit Facility; (c) any extension of the
Revolving Loan Termination Date; (d) any extension of the due date for payment
of any principal, interest or fees to be collected on behalf of the Banks;
(e) any release of all or substantially all of the Collateral  (provided,
however, that the Security Agent, acting alone, shall be entitled to release
less than all or substantially all of the Collateral pursuant to Section 9.3);
or (f) the release of any Guarantor.  In addition to the foregoing, no
modification to the definition of “Asset Base” shall be made without the written
consent of  the Required Banks and none of the voting rights established under
this Section 11.2 shall be modified without the written consent of that number
of Banks which would have been required to take the action to which such voting
rights apply.  No notice to or demand on the Borrower shall entitle the Borrower
to any other or further notice or demand in similar or other circumstances.  No
amendment or modification affecting the role of any Agent or Agents shall be
effective unless it has been approved in writing by such Agent or Agents, as
applicable.  In the event there exists one (1) dissenting Bank (the “Dissenting
Bank”), the Borrower shall have the right to prepay the outstanding principal,
interest then due and owing and Additional Amount (as set forth in Section 2.9)
calculated with respect to the Revolving Loan made by the Dissenting Bank.  At
such time as the prepayment is made the Dissenting Bank shall cease to be a Bank
for purposes of this Credit Agreement and the Aggregate Revolving Loan
Commitment shall be adjusted accordingly to reflect (i) the removal of the
Dissenting Bank’s Revolving Loan Commitment and, if applicable, (ii) the
increase by a Bank or Banks of their Revolving Loan Commitments or the addition
of a new bank as a Bank under the Credit Agreement.

11.3      GOVERNING LAW.  THE LOAN DOCUMENTS AND ALL RIGHTS AND OBLIGATIONS OF
THE PARTIES THEREUNDER SHALL BE GOVERNED BY AND BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO CALIFORNIA
OR FEDERAL PRINCIPLES OF CONFLICT OF LAWS.

11.4      Participations and Assignments.  The Borrower hereby acknowledges and
agrees that so long as a Bank is not in default of its obligations under this
Agreement, such Bank may at any time, with the consent (which consent shall not
be unreasonably withheld) of the Borrower and the Structuring Agent:  (a) grant
participations in all or any portion of its Revolving Loan Commitment or any
portion of its Note(s) or of its right, title and interest therein or in or to
this Agreement (collectively, “Participations”) to any other lending office of
such Bank or to any other bank, lending institution or other entity which has
the requisite sophistication to evaluate the merits and risks of investments in
Participations (“Participants”); provided, however, that:  (i) all amounts
payable by the Borrower hereunder shall be determined as if such Bank had not
granted such Participation; (ii) such Bank shall act as agent for all
Participants; and (iii) any agreement pursuant to which such Bank may grant a
Participation:  (x) shall provide that such Bank shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provisions of this Agreement; (y) such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement without the consent of the Participant if such modification,
amendment or waiver would reduce the principal of or rate of interest on any
Loan or postpone the date fixed for any payment of principal of or interest on
any Loan or release (in whole or in part) any Guarantor or all or substantially
all of the Collateral; and (z) shall not relieve such Bank from its obligations,
which shall remain absolute, to make Loans hereunder; and (b) assign any of its
Loans and its Revolving Loan Commitment. Upon execution and delivery by the
assignee to the Borrower of an instrument in writing pursuant to which such
assignee agrees to become a “Bank” hereunder having the Revolving Loan
Commitment and Loans specified in such instrument, and upon consent thereto by
the Borrower and the Structuring Agent, to the extent required above, the
assignee shall have, to the extent of such assignment (unless otherwise provided
in such assignment with the consent of the Borrower), the obligations, rights
and benefits of a Bank hereunder holding the Revolving Loan Commitment and Loans
(or portions thereof) assigned to it, and such Bank shall, to the extent of such
assignment, be released from the Revolving Loan Commitment (or portion(s)
thereof) so assigned.  An assignment fee of $5,000 shall be paid by the
assigning Bank to the Administrative Agent upon consummation of any assignment,
including an assignment from one Bank to another Bank.  No assignments will be
permitted by a Bank at a time when such Bank is in default of its obligations
under this Agreement.  Notwithstanding anything to the contrary in this
Section 11.4, the Borrower shall not have the right to approve any assignment or
Participation by a Bank if a Potential Default or an Event of Default then
exists.

 

11.5      Captions.  Captions in the Loan Documents are included for convenience
of reference only and shall not constitute a part of any Loan Document for any
other purpose.

11.6      Notices.  All notices, requests, demands, directions, declarations and
other communications between the Banks and the Borrower provided for in any Loan
Document shall, except as otherwise expressly provided, be mailed by registered
or certified mail, return receipt requested, or telegraphed, or faxed, or
delivered in hand or by a recognized overnight courier to the applicable party
at its address indicated opposite its name on the signature pages hereto.  The
foregoing shall be effective and deemed received three days after being
deposited in the mails, postage prepaid, addressed as aforesaid and shall
whenever sent by telegram, telegraph or facsimile (provided the transmitting
facsimile machine provides written confirmation that the transmission was
successfully completed) or delivered in hand or by a nationally recognized
overnight courier be effective when received.  Any party may change its address
by a communication in accordance herewith.

11.7      Sharing of Collections, Proceeds and Set-Offs: Application of
Payments.

             (a)         If any Bank, by exercising any right of set-off,
counterclaim or foreclosure, receives payment of principal or interest or other
amount due on any Note which is greater than the percentage share of such Bank
(determined as set forth below), the Bank receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other Banks,
and such other adjustments shall be made as may be required, so that all such
payments shall be shared by the Banks on the basis of their percentage shares;
provided that if all or any portion of such proportionately greater payment of
such indebtedness is thereafter recovered from, or must otherwise be restored
by, such purchasing Bank, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest being paid by such
purchasing Bank.  The percentage share of each Bank shall be based on the
portion of the outstanding Loans of such Bank (prior to receiving any payment
for which an adjustment must be made under this Section) in relation to the
aggregate outstanding Loans of all the Banks.  The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan or reimbursement obligation, whether or not acquired
pursuant to the foregoing arrangements, may exercise rights of set-off or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.  If under any applicable bankruptcy, insolvency or
other similar law, any Bank receives a secured claim in lieu of a set-off to
which this Section would apply, such Bank shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Banks entitled under this Section to share in the benefits of
any recovery on such secured claim.

             (b)        If an Event of Default or Potential Default shall have
occurred and be continuing the Agents, each Bank and the Borrower agree that all
payments on account of the Obligations shall be applied by the Administrative
Agent and the Banks as follows:

             First, to any Agent, for any fees then due and payable to it under
this Agreement or any other Loan Document until such fees are paid in full;

             Second, to any Agent, for any fees, costs or expenses (including
expenses described in Section 11.8) incurred by such Agent under any of the Loan
Documents, then due and payable and not reimbursed by the Borrower or the Banks
until such fees, costs and expenses are paid in full;

             Third, to the Banks for their respective shares of all costs,
expenses and fees then due and payable from the Borrower until such costs,
expenses and fees are paid in full;

             Fourth, to the Banks for their percentage shares of all interest
then due and payable from the Borrower until such interest is paid in full,
which percentage shares shall be calculated by determining each Bank’s
percentage share of the amounts allocated in (a) above determined as set forth
in said clause (a);

             Fifth, to the Banks for their percentage shares of the principal
amount of the Obligations then due and payable from the Borrower until such
principal is paid in full, which percentage shares shall be calculated by
determining each Bank’s percentage share of the amounts allocated in (a) above
determined as set forth in said clause (a); and

             Sixth, if any amounts remain after satisfying the amounts specified
in clauses First through Fifth above, the balance, if any, shall be remitted to
the Borrower.

11.8      Expenses; Indemnification.  The Borrower will from time to time
reimburse the Agents promptly following demand for all reasonable out-of-pocket
expenses (including the reasonable fees and expenses of their legal counsel) in
connection with (a) the preparation of the Loan Documents, (b) the making of any
Loans, and (c) the administration of the Loan Documents.  The Borrower also will
from to time reimburse the Agents and each Bank for all out-of-pocket expenses
(including reasonable fees and expenses of their legal counsel) in connection
with the enforcement of the Loan Documents.  In addition to the payment of the
foregoing expenses, the Borrower hereby agree to indemnify, defend, protect and
hold National City Bank, as Administrative Agent, Fortis, as Security Agent, and
Fortis, as Structuring Agent, each Bank and any holder of any Note and the
officers, directors, employees, agents, Affiliates and attorneys of the Agents,
each Bank and such holder (collectively, the “Indemnitees”) harmless from and
against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature, including reasonable fees and expenses of legal counsel, which
may be imposed on, incurred by, or asserted against such Indemnitee by the
Borrower or other third parties and arise out of or relate to this Agreement or
the other Loan Documents or any other matter whatsoever related to the
transactions contemplated by or referred to in this Agreement or the other Loan
Documents (including, without limitation, any Loan, any Revolving Loan
Commitment or the Borrower’s use of the proceeds of any Loan); provided,
however, that the Borrower shall have no obligation to an Indemnitee hereunder
to the extent that the liability incurred by such Indemnitee has been determined
by a court of competent jurisdiction to be the result of gross negligence or
willful misconduct of such Indemnitee.

11.9      Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties expressly made herein shall survive the execution
and delivery of this Agreement, the making of the Loans hereunder and the
execution and delivery of the Notes.  Notwithstanding anything in this Agreement
or implied by law to the contrary, the agreements of the Borrower set forth in
Section 11.8 shall survive the payment of the Loans and the termination of this
Agreement and continue for the benefit of the Indemnitees, notwithstanding the
failure of the transactions contemplated hereby to be consummated.  This
Agreement shall remain in full force and effect until the repayment in full of
all amounts owed by the Borrower under the Notes or any other Loan Document.

11.10    Severability.  The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement, any Note or
other Loan Document shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
the Notes or other Loan Documents or of such provision or obligation in any
other jurisdiction.

11.11    Banks’ Obligations Several; Independent Nature of Banks’ Rights.  The
obligation of each Bank hereunder is several and not joint and no Bank shall be
the agent of any other (except to the extent any Agent is authorized to act as
such hereunder).  No Bank shall be responsible for the obligation or commitment
of any other Bank hereunder.  In the event that any Bank at any time should fail
to make a Loan as herein provided, the other Banks, or any of them as may then
be agreed upon, at their sole option, may make the Loan that was to have been
made by the Bank so failing to make such Loan.  Nothing contained in any Loan
Document and no action taken by any Agent or any Bank pursuant hereto or thereto
shall be deemed to constitute the Banks to be a partnership, an association, a
joint venture or any other kind of entity.  The amounts payable at any time
hereunder to each Bank shall be a separate and independent debt, and, subject to
the terms of this Agreement, each Bank shall be entitled to protect and enforce
its rights arising out of this Agreement and it shall not be necessary for any
other Bank to be joined as an additional party in any proceeding for such
purpose.

11.12    No Fiduciary Relationship.  No provision in this Agreement or in any of
the other Loan Documents and no course of dealing between the parties shall be
deemed to create any fiduciary duty by any Bank to the Borrower.

11.13    CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE BORROWER,
THE AGENTS, AND THE BANKS HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE CITY OF SAN FRANCISCO, CALIFORNIA AND
IRREVOCABLY AGREES THAT, ANY ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING
TO THE NOTES, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY BE LITIGATED IN
SUCH COURTS.  EACH PARTY TO THIS AGREEMENT ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE, OR SUCH OTHER LOAN DOCUMENT.

11.14    WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENTS, AND THE BANKS EACH
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS,
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT
AND THE LENDER/BORROWER RELATIONSHIP ESTABLISHED HEREBY.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE BORROWER, THE
AGENTS, AND THE BANKS EACH ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO THE TRANSACTION, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS.  THE BORROWER, THE AGENTS, AND THE BANKS EACH
FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS,
MODIFICATIONS, REPLACEMENTS OR RESTATEMENTS TO THIS AGREEMENT, THE LOAN
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

11.15    Counterparts; Effectiveness.  This Agreement and any amendment hereto
or waiver hereof may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement and any amendments hereto
or waivers hereof shall become effective when the Administrative Agent shall
have received signed counterparts or notice by fax of the signature page that
the counterpart has been signed and is being delivered to it or facsimile that
such counterparts have been signed by all the parties hereto or thereto.

11.16    Use of Defined Terms.  All words used herein in the singular or plural
shall be deemed to have been used in the plural or singular where the context or
construction so requires.  Any defined term used in the singular preceded by
“any” shall be taken to indicate any number of the members of the relevant
class.

11.17    Offsets.  Nothing in this Agreement shall be deemed a waiver or
prohibition of any Bank’s right of banker’s lien or offset.

11.18    Entire Agreement.  This Agreement, the Notes issued hereunder and the
other Loan Documents constitute the entire understanding of the parties hereto
as of the date hereof with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect hereto or thereto.

11.19    Confidentiality.  In handling any written information specifically
marked “confidential” prior to its delivery to any Bank by the Borrower, each of
the Agents and the Banks shall exercise the same degree of care that it
exercises with respect to its own proprietary information of the same type to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement or any other Loan Documents except that
disclosure of such information may be made (a) to the agents, employees,
subsidiaries or Affiliates of such Person in connection with this Agreement or
any other Loan Document, (b) to prospective participants or assignees of the
Loans, provided that they have agreed to be bound by the provisions of this
Section 11.19, (c) as required by law, regulation, rule or order, subpoena,
judicial order or similar order, and (d) as may be required in connection with
the examination, audit or similar investigation of such Person.  Confidential
information shall not include information that either (x) is in the public
domain, or becomes a part of the public domain after disclosure to such Person
through no fault of such Person or (y) is disclosed to such Person by a third
party, provided such Person does not have knowledge that such third party is
prohibited from disclosing such information.

*          *          *

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed by their duly authorized representatives as of the date first
above written.

  WILLIS LEASE FINANCE CORPORATION               By /s/ NICHOLAS J. NOVASIC    

--------------------------------------------------------------------------------

    Name: Nicholas J. Novasic     Title:  Chief Financial Officer

 

Notices To:

2320 Marinship Way
Suite 300
Sausalito, CA  94965
Fax No. (415) 331–5167
Attention:  General Counsel

 

  FORTIS BANK [NEDERLAND] N.V.
(as Structuring Agent)               By /s/ M.P.A. ZONDAG    

--------------------------------------------------------------------------------

    /s/ P.R.G. ZAMAN    

--------------------------------------------------------------------------------

    Name: M.P.A. Zondag     Name: P.R.G. Zaman





Notices To:

Fortis Bank [Nederland] N.V.
Coolsingel 93
3012 AE Rotterdam
The Netherlands
Attention:  Maarten H. Schipper
Telephone:  31 10 401 9522
Facsimile:  31 10 401 9529

With a copy to:

Vedder, Price, Kaufman & Kammholz
Attention:  Dean N. Gerber
222 North LaSalle Street
Suite 2600
Chicago, Illinois 60601
Telephone:  312–609–7500
Facsimile:  312–609–5005



 

  FORTIS BANK [NEDERLAND] N.V.
(as Security Agent)                 By /s/ M.P.A. ZONDAG    

--------------------------------------------------------------------------------

    /s/ P.R.G. ZAMAN    

--------------------------------------------------------------------------------

    Name: M.P.A. Zondag     Name: P.R.G. Zaman



Notices To:

Fortis Bank [Nederland] N.V.
Coolsingel 93
3012 AE Rotterdam
The Netherlands
Attention:  Maarten H. Schipper
Telephone:  31 10 401 9522
Facsimile:  31 10 401 9529

With a copy to:

Vedder, Price, Kaufman & Kammholz
Attention:  Dean N. Gerber
222 North LaSalle Street
Suite 2600
Chicago, Illinois 60601
Telephone:  312-609–7500
Facsimile:  312–609–5005

 

 

  FORTIS BANK [NEDERLAND] N.V.           By /s/ M.P.A. ZONDAG    

--------------------------------------------------------------------------------

    /s/ P.R.G. ZAMAN    

--------------------------------------------------------------------------------

    Name: M.P.A. Zondag     Name: P.R.G. Zaman





Notices To:

Fortis Bank [Nederland] N.V.
Coolsingel 93
3012 AE Rotterdam
The Netherlands
Attention:  Maarten H. Schipper
Telephone:  31 10 401 9522
Facsimile:  31 10 401 9529        


With a copy to:

Vedder, Price, Kaufman & Kammholz
Attention:  Dean N. Gerber
222 North LaSalle Street
Suite 2600
Chicago, Illinois 60601
Telephone:  312-609–7500
Facsimile:  312–609–5005

 

  NATIONAL CITY BANK, as Administrative Agent               By /s/ CHRISTOS
KYTZIDIS    

--------------------------------------------------------------------------------

    Name: Christos Kytzidis     Title:  Vice President

 

Notices To:

National City Bank
Attention: Christos Kytzidis, Vice President
Specialized Banking Group
One South Broad
13th Floor, Locator 01-5997
Philadelphia, PA 19107
Telephone:  267–256–4092
Facsimile:  267–256–4001


With a copy to:

National City Bank
Attention:  Larry Brown
Agent Services Group
1900 East Ninth Street
Locator 2083
Cleveland, OH 44114

 

 

  NATIONAL CITY BANK           By /s/ CHRISTOS KYTZIDIS    

--------------------------------------------------------------------------------

    Name: Christos Kytzidis     Title: Vice President

 

Notices To:

National City Bank
Attention: Christos Kytzidis, Vice President
Specialized Banking Group
One South Broad
13th Floor, Locator 01-5997
Philadelphia, PA 19107
Telephone:  267–256–4092
Facsimile:  267–256–4001


With a copy to:

National City Bank
Attention:  Larry Brown
Agent Services Group
1900 East Ninth Street
Locator 2083
Cleveland, OH 44114



 

  CITY NATIONAL BANK           By /s/ STEVE SLOAN    

--------------------------------------------------------------------------------

    Name: Steve Sloan     Title: Senior Vice President




Notices To:

Henry Yung, Vice President
City National Bank-San Francisco CBC
351 California Street, Mezzanine Level
San Francisco, CA 94104
Phone: 415-576-3909
Facsimile: 415-576-3996


With a copy to:

Steven K. Sloan, Senior Vice President
City National Bank
400 N. Roxbury Drive, 3rd Floor
Beverly Hills, CA 90210
Phone: 310-888-6140
Facsimile:  310–888–6564

 

 

  FIRST UNION NATIONAL BANK           By /s/ BILL A. SHIRLEY    

--------------------------------------------------------------------------------

    Name: Bill A. Shirley     Title: Senior Vice President



Notices To:

First Union National Bank
One First Union Center, TW-9
301 South College Street
Charlotte, NC 28289
Attention: Conduit Administration
Phone: 704-383-9687
Facsimile: 704-374-3254

 

  EUROPEAN AMERICAN BANK           By /s/ ANTHONY NOCERA    

--------------------------------------------------------------------------------

    Name: Anthony Nocera     Title: Vice President



Notices To:

European American Bank
400 Oak Street
Garden City, NY 11530
Attention: Anthony Nocera, Vice President
Phone: 516-357-1206
Facsimile: 516-357-1784
E-mail: anthony.nocera@eab.com

 

  BANCO POPULAR NORTH AMERICA           By /s/ JOSEPH FRADELOS    

--------------------------------------------------------------------------------

    Name: Joseph Fradelos     Title: Assistant Vice President




Notices To:

Banco Popular North America
7 West 51st Street
New York, NY 10019
Attention: Joe Fradelos
Middle Market Lending Group
Phone: 212-445-1800
Facsimile: 212-588-3532

 

  CALIFORNIA BANK & TRUST           By /s/ J. MICHAEL SULLIVAN    

--------------------------------------------------------------------------------

    Name: J. Michael Sullivan     Title: Vice President           /s/ THOMAS C.
PATON    

--------------------------------------------------------------------------------

    By: Thomas C. Paton, Jr.     Its: Senior Vice President & Manager





Notices To:


J. Michael Sullivan
Vice President
California Bank & Trust
South Bay Corporate Banking Office
1690 South El Camino Real
San Mateo, CA 94402
Phone: 650-294-2026
Facsimile: 650-294-2029


and:


Loan Administrator
California Bank & Trust
San Francisco Corporate Banking Office
465 California Street, 1st Floor
San Francisco, CA 94104
Telephone:  415–875–1441
Facsimile:  415–875–1457

 